--------------------------------------------------------------------------------

 

Exhibit 10.29










LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT






Dated as of October 26, 2000






Between






PALMAS COUNTRY CLUB, INC.


a Delaware corporation






and






PUERTO RICO TOURISM DEVELOPMENT FUND,
an instrumentality of the Commonwealth of Puerto Rico


_________________________


$30,000,000


PUERTO RICO INDUSTRIAL, TOURIST, EDUCATIONAL, MEDICAL


AND ENVIRONMENTAL CONTROL


FACILITIES FINANCING AUTHORITY


TOURISM REVENUE BONDS,


2000 SERIES A


(PALMAS DEL MAR COUNTRY CLUB PROJECT)




____________________________________________________________________________________



 

--------------------------------------------------------------------------------

 

LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT dated as of October 26, 2000,
between PALMAS COUNTRY CLUB, INC. (the "Company"), a Delaware corporation, and
the PUERTO RICO TOURISM DEVELOPMENT FUND, an instrumentality of the Commonwealth
of Puerto Rico ("TDF").


WHEREAS, pursuant to the Loan Agreement dated as of the date hereof (the "Loan
Agreement") between the Company and Puerto Rico Industrial, Tourist,
Educational, Medical and Environmental Control Facilities Financing Authority, a
body corporate -and politic constituting a public corporation and a governmental
instrumentality established and existing under and by virtue of the laws of the
Commonwealth of Puerto Rico (the "Issuer"), Issuer has resolved to issue and
sell its Tourism Revenue Bonds, 2000 Series A (Palmas del Mar Country Club
Project) (the "Bonds") and to apply the proceeds thereof to finance or refinance
a portion of the cost of constructing and equipping the 18-hole championship
"Flamboyan" golf course, a golf clubhouse, a beach club and other facilities,
and the cost of refurbishing the 18-hole championship "Palm" golf course, all
located or to be located in the Palmas del Mar resort in the municipality of
Humacao, Puerto Rico; and


WHEREAS, PaineWebber Trust Company of Puerto Rico, a Puerto Rico corporation,
has been designated to serve as trustee under Trust Agreement, dated as of the
date hereof, between the Issuer and the Trustee (the "Trust Agreement")
(together with any successor trustee designated pursuant to the Trust Agreement,
the "Trustee"); and


WHEREAS, the Issuer, the Trustee and the Company requested TDF to issue and
deliver its Letter of Credit (the "Letter of Credit") to provide security for
the payment of the principal of, and interest accrued on, the Bonds; and


NOW, THEREFORE, in consideration. of the mutual promises contained herein and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.  
 DEFINITIONS. As used in this Agreement and unless otherwise expressly
indicated, or unless the context clearly requires otherwise:



"Accountant" shall mean Arthur Andersen LLP or such other firm of independent
certified public accountants as is reasonably satisfactory to TDF.


"Affliate" shall mean, with respect to any Person, another Person that directly
or indirectly controls, is controlled by, or is under common control with, such
Person. For purposes of this definition, control means the power to direct the
management and policies of a Person, whether through the ownership of voting
securities or partnership interests, through the right to designate or elect
members of its board of directors or other governing board or body, by contract,
or otherwise.


"Appraisal" shall mean the appraisal dated April 11, 2000, prepared by Robert
McCloskey & Associates at the Company's sole cost and expense setting forth a
fair market value of the Property.


"Architects" shall collectively mean Fiedler & Frias, as architects of the beach
club and the golf clubhouse forming part of the Project, Rees Jones, Inc., as
architects of the "Flamboyan" golf course, and Dennis Griffith, as architect for
the refurbishing of the "Palm" golf course, or any successors engaged by the
Company with the prior written consent of TDF.


"Architects' Agreements" shall mean those certain agreements between. the
Company and any of the Architects relating to the design of the Improvements and
providing for architectural services in connection with the Construction of the
Improvements.


"Assignment of Contracts" shall mean an assignment from the Company to TDF and
Issuer, which shall be in form and substance substantially similar to that set
forth in Exhibit 1.1 hereof, pursuant to which the Company collaterally assigns
to TDF and Issuer its rights in and to all contracts, licenses, permits and
certain other documents entered into or obtained by the Company in connection
with the Project.


"Assignment of Depository Accounts" shall mean a pledge and assignment from the
Company to TDF and Issuer, which shall be in form and substance substantially
similar to that set forth in Exhibit 1.2 hereof, pursuant to which the Company
collaterally assigns to TDF and Issuer its rights in and to all depository
accounts maintained by the Company at any financial institution.


"Assignment of Rents" shall mean an assignment from the Company to TDF and
Issuer, which shall be in form and substance substantially similar to that set
forth in Exhibit 1.3 hereof, pursuant to which the Company collaterally assigns
to TDF and Issuer its rights in and to all rents, issues and profits derived
from any leases entered into for space at the Project.


"Authorized Company Representative" shall mean the chief financial officer or
other authorized officer of the Company.


"Bond Proceeds" shall mean the aggregate proceeds obtained from the initial sale
and issuance of the Bonds.


"Bond Purchase Agreement" shall mean the Bond Purchase Agreement, dated as of
October 12, 2000, among PaineWebber Incorporated of Puerto Rico, the Company and
the Issuer.


"Bonds" shall have the meaning set forth in the WHEREAS clauses hereof.


"Budget" shall mean the budget for the Project, a copy of which is attached as
Exhibit 1.4, as amended, modified or supplemented from time to time.


"Business Day" shall mean any day other than a Saturday, Sunday or other day on
which banks in San Juan, Puerto Rico or New York City, New York, are closed to
the public.


"Code" shall mean the United States Internal Revenue Code of 1986, as amended
from time to time.


"Change of Control" shall be deemed to have occurred if Maxxam shall cease to
own, directly or through subsidiaries, a majority of the capital stock of the
Company, or shall cease to have the power to direct the policies and management
of the Company.


"Collateral" shall mean all of the property, real or personal, tangible or
intangible, and all rights thereto, pledged, mortgaged or hypothecated pursuant
to the Security Documents.


"Company" shall have the meaning set forth in the introductory paragraph of this
Agreement.


"Completion Date" shall mean November 25, 2002, subject to extension for
Unavoidable Delay as provided in Section /. 13  hereof.


"Completion Guarantee" shall mean the Guarantee of Completion Of Construction
dated the date hereof between PDMPI and TDF.


"Consent and Agreement" shall mean an agreement between an entity providing
services to the Company, including a Prime Contractor, Architect, Engineer, or
Operator, and TDF, pursuant to which such entity consents to the collateral
assignment of its contract with the Company to TDF, which consent and agreement
shall be in form and substance substantially similar to that set forth in
Exhibit 1.5 hereof.


"Construction or Construct", when used with reference to the Project, shall mean
construction, installation, renovation or development of the Improvements or any
portion thereof.


"Construction Contracts" shall mean those certain construction contracts
providing for the construction of the Improvements.


"Construction Documents" shall mean, collectively, the Construction Contracts,
the Architect Agreements, all Prime Contracts, all Major Trade Contracts and all
other agreements to which the Company is a party to or beneficiary of pertaining
to the Construction of the Improvements.


"Construction Schedule" shall mean the schedule prepared by the Company showing,
by Trade Cost Items, the estimated periods of time for Construction of the beach
club house and for renovation of the Palm golf course, a copy of which (in the
case of the beach club house) is attached hereto as Exhibit 1.6. The
Construction Schedule relating to the renovation of the Palm golf course shall
be prepared by the Company prior to commencement of such renovation, shall
provide for completion of such renovation on or prior to November 25, 2002, and
shall otherwise be reasonably satisfactory to TDF.


"Date of Issuance" shall mean the date of delivery of an executed counterpart of
the Letter of Credit.


"Debt or "Debts" shall mean, with respect to any Person, (a) indebtedness of
such Person for money borrowed (including, without limitation, indebtedness
evidenced by notes, bonds, debentures or other similar instruments of such
Person), (b) indebtedness represented by the deferred purchase price of property
or services acquired by such Person, (c) rentals payable by such Person under
any lease of real or personal property which shall have been, or should, under
generally accepted accounting principles, be classified as a capital lease, (d)
obligations of such Person under direct or indirect guarantees in respect of,
and obligations (contingent or otherwise) of such Person to purchase or
otherwise acquire, or otherwise assure a creditor against loss in respect of,
indebtedness or obligations of another Person of the type described in clause
(a), (b) or (c) above, and (e) liabilities of such Person in respect of unfunded
vested benefits under, or withdrawal liability in respect of, plans covered by
Title IV of ERISA.


"Debt Coverage Ratio" shall mean, for any period, the ratio of (a) the sum of
(i) Net Income for such period, (ii) interest expense on all indebtedness of the
Company, including capitalized leases, to the extent deducted from Gross
Revenues in calculating Net Income for such period, (iii) depreciation and
amortization for such period, to the extent deducted from Gross Revenues in
calculating Net Income,, and (iv) initiation deposits received by the Company
from the sale of all club memberships, to the extent not taken into
consideration in calculating Net Income, to (b) interest, principal, fees and
all other payments required to be made with respect to all indebtedness of the
Company, including capitalized leases, for such period.


"Debt Service Reserve" shall mean the Debt Service Reserve described in the
Trust Agreement, being the same as that certain Line Item within the Budget
entitled Debt Service Reserve which shall at all times be funded in accordance
with the terms of Section 7.61 hereof


"Default" shall mean any event which with notice of lapse of time, or both,
would become an Event of Default.


"Disbursement" shall mean each disbursement of all or any portion of the Project
Funds.


"Dollars" or the sign "$" shall mean dollars in the lawful currency of the
United States of America.


"Employment Compensation Plan" shall mean any multiemployer plan or single
employer plan, as defined in Section 4001 of ERISA and subject to Title IV of
ERISA, which is maintained, or at any time during the five (5) calendar years
preceding the date of this Agreement was maintained, for employees of the
Company or a subsidiary or an ERISA Affiliate,


"Environmental Laws" shall mean, collectively, all current and future federal,
commonwealth and local environmental laws, statutes arid regulations, now or at
any time here-after in effect, including, without limitation, the Resource,
Conservation and Recovery Act, as amended from time to time, the Comprehensive
Environmental Response, Compensation and Liability Act, as amended from time to
time, and any so-called Superfund or Superlien law, including, without
limitation, the Superfund Amendments and Reauthorization Act of 1986, and the
counterparts of such statutes as enacted by state, commonwealth and local
governments with jurisdiction over the Project, and any and all regulations
promulgated under or judicial or administrative interpretation of any of the
foregoing.


"Environmental Report" shall mean an environmental report dated October, 2000
relating to the Property and the Improvements, addressed to the Company and to
TDF, prepared at the Company's sole cost and expense.


"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time. Section references to ERISA are to ERISA as in effect
at the date of this Agreement and any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.


"ERISA Affiliate" shall mean each trade or business (whether or not
incorporated) which, together with the Company or a Subsidiary, would be deemed
to be a single employer within the meaning of Section 4001 of ERISA.


"Event of Default" shall have the meaning set forth in Section 12,1 hereof .


"Excess Cash Flow" shall mean, with respect to the period (treated as a single
accounting period commencing on January 1, 2001, and ending on the last day of
the fiscal year immediately preceding the date of determination, (i) Net Income
for such period minus (ii) the total amount of cash expenditures of the Company
(including principal payments with respect to the Bonds and other debt of the
Company, amounts paid to purchase or redeem Bonds, capital expenditures, prepaid
expenses and deposits into the reserve accounts described herein), to the extent
such cash expenditures have not been deducted from Gross Revenues in calculating
Net Income and have not been financed from the proceeds of the Bonds or
indebtedness permitted pursuant to Section 7.5, plus (iii) depreciation and
amortization, to the extent deducted from Gross Revenues in calculating Net
Income, plus (iv) initiation deposits received by the Company from the sale of
all club memberships, to the extent not taken in consideration in calculating
Net Income.


"Excess Cash Flow Reserve" shall mean the reserve account required to be
established by the Company pursuant to Section 7.60 hereof.


"Existing Loans" shall mean the loan in the amount of $5,760,910.16 (principal,
interest and prepayment penalty) payable to Textron Financial Corporation and
the loan in the principal amount of $21,642,286.68 payable to PDMPI, each
relating to the interim financing of the Project.


"Financial Statements" shall mean, as applicable, (i) all statements of
financial condition with respect to the Company previously submitted to TDF
and/or (ii) all updates of such statements and/or other statements of financial
condition submitted by the Company or any other party pursuant to Section 7.6
hereof.


"Government Authority" shall mean any court, agency, authority, board
(including, without limitation, any environmental protection, planning or zoning
board), bureau, commission, department, office or instrumentality of any nature
whatsoever of any governmental or quasi-governmental unit of the United States,
the Commonwealth of Puerto Rico, -or the Municipality of Humacao, whether now or
hereafter in existence, having jurisdiction over the Company or the Project.


"Gross Revenues" shall mean, for any period, all revenues of any kind received
or derived by the Company from the ownership and operation of the Project for
such period, all determined (except as otherwise agreed) in accordance with
generally accepted accounting principles consistently applied. Anything to the
contrary notwithstanding, Gross Revenues shall not include tips, service charges
added to a customer's bill or statement in lieu of gratuities which are payable
to employees of the Project, the value of complimentary food and beverages, and
any sales or other use or excise taxes required by law to be collected with
respect to the operations of the Project and remitted to taxing authorities,
receipts from the sale or other disposition of capital assets and income derived
from securities and other property acquired and held for investment; receipts
from condemnation awards or sales or other transfers in lieu of and under threat
of condemnation (other than those received in respect of a temporary taking),
proceeds of any insurance, and rebates, discounts or credits of similar nature
(not including charge or credit card discounts, which shall not constitute a
reduction from revenues in determining Gross Revenues nor shall constitute an
expense in determining Net Income).


"Hard Costs" shall mean those construction costs and expenses within the Budget
which would be generally referred to as hard costs of construction as that term
is used within the construction industry.


"Hazardous Material" shall mean asbestos, polychlorinated biphenyls, petroleum
products and any other substance or material that, whether by its nature or use,
is now or hereafter defined as hazardous waste, hazardous substance, pollutant
or contaminant under any Environmental Law, or which is toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic or
otherwise hazardous and which is now, or hereafter regulated under any
Environmental Law.


"Improvements" shall mean the improvements constructed or to be renovated or
constructed on the Property pursuant to the Plans.


"Indemnified Party" shall have the meaning set forth in Section 5.1 hereof


"Initial Disbursement" shall mean the initial disbursement from the Budget on
the Date of Issuance, A schedule showing the expenses comprising the Initial
Disbursement is attached as Exhibit 1.7.


"Interest Payment Date" shall mean the 20th day of each month, commencing on
November 20, 2000.


"Investment Agreement" shall mean one or more agreements acceptable to the
Company and TDF, pursuant to which portions of the funds necessary to pay for
the amounts contained in the Budget are invested.


"Issuer" shall have the meaning set forth in the WHEREAS clauses hereof.


"Legal Requirements" shall mean, collectively, (i) all statutes, laws, rules,
rulings, orders, regulations, ordinances, judgments, decrees and injunctions of
any Governmental Authority (including, without limitation, fire, health,
handicapped access, sanitation, ecological, historic, zoning, environmental
protection, wetlands and building laws) in any way applicable to the Company or
the Property and the Improvements, or any portion thereof, or to the ownership,
use, occupancy, possession, operation or maintenance of the Property and the
improvements; (ii) all requirements of the local Board of Fire Underwriters or
other similar body acting in and for the locality in which the Property is
situated and all requirements of each insurance policy covering or applicable to
all or any portion of the Property and the Improvements, or the use thereof, and
all requirements of the issuer of each such policy, including any which may
require repairs, modifications or alterations (structural or otherwise) in or to
the Improvements, or any portion thereof; and (iii) all requirements of each
permit, license, authorization and regulation relating to the Property and the
Improvements, or any portion thereof, or to the ownership, use, occupancy,
possession, operation or maintenance thereof; provided, however, that nothing in
this paragraph shall prohibit the Company from exercising a good faith challenge
to any of the foregoing, so long as such action does not result in a Lien being
filed or recorded against any of the Collateral, unless the Company transfers
such Lien to a surety bond.


"Letter of Credit" shall have the meaning set forth in-the WHEREAS clauses
hereof, as the same may be amended from time to time.


"Letter of Credit Fee" shall have the meaning set forth in Section 2.2 hereof.


"Lien" shall mean any mortgage, pledge, security interest, collateral
assignment, encumbrance, lien or charge of any kind, including, without
limitation, any conditional sale or other title retention agreement, any lease
in the nature thereof, or the filing of or an agreement to give any of the
foregoing.


"Line Item" shall mean a line item of cost set forth in the Budget.


"Loan" shall mean the loan made by the Issuer to the Company pursuant to the
Loan Agreement.


"Loan Agreement" shall have the meaning set forth in the WHEREAS clauses hereof.


"Major Trade Contract(s)" shall mean a Trade Contract or Trade Contracts which,
when taken together with other work performed or materials supplied by the same
Trade Contractor, provide for aggregate payments to a single Trade Contractor
thereunder in excess of $75,000 but less than $750,000.


"Management Agreement" shall mean each of the management agreements between an
Operator and the Company.


"Master Security Agreement" shall mean a Master Security Agreement by the
Company in favor of TDF and the Issuer in form and substance acceptable to TDF
and creating a security interest under the UCC with respect to (i) any and all
tangible and intangible personal property, including fixtures, purchased by the
Company for use at or in connection with the Project which is now owned or
hereafter acquired by the Company, (ii) any buses, limousines or other moving
vehicles purchased by the Company for use at or in connection with the Project
which is now owned or hereafter acquired by the Company, (iii) all accounts
receivable now existing or hereafter obtained in connection with the Project,
and (iv) all of the collateral assigned to TDF pursuant to the Assignment of
Contracts, Assignment of Depository Accounts, Assignment of Depository Accounts
(Capital Improvements), and Assignment of Rents.


"Material Work Change" shall mean any change order, other amendment or
modification to any Construction Contract, Prime Contract, Major Trade Contract
or Trade Contract affecting costs in excess of $50,000.


"Mortgage" shall collectively mean each of the two mortgages of even date
herewith which shall constitute a first mortgage lien on the Property.


"Maxxam" shall mean MAXXAM Inc., a Delaware corporation.


"Net Income" shall mean net income or loss determined in accordance with
generally accepted accounting principles, consistently applied.


"Note" shall collectively mean each of the two bearer demand promissory notes of
the Company in an aggregate principal amount equal to the aggregate initial
principal amount of the Bonds, of even date herewith, and pledged to TDF and the
Issuer pursuant to the Pledge Agreement.


"Officer's Certificate" shall mean a certificate signed by an Authorized Company
Representative.


"Official Statement" shall mean the official statement of the Issuer, dated
October 18, 2000, pursuant to which the Bonds are offered for sale.


"Operating Budget" shall have the meaning set forth in Section 7.50 hereof.
"Operative Documents" shall have the meaning set forth in Section 4(a) hereof.


"Operator" shall mean each of Pro Sports, Inc., as operator of the golf courses
and the golf clubhouse, and Peter Burwash Hawaii Ltd., as operator of the tennis
facilities, or any successor engaged by the Company with the prior written
consent of TDF.


"PBGC" shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.


"PDMPI" shall mean Palmas del Mar Properties, Inc., a Delaware corporation.


"PDMPI Letter Agreement" shall mean the letter agreement dated the date hereof
between PDMPI and TDF, pursuant to which (i) PDMPI subordinates any debt owed to
it by the Company to the Bonds and the obligations of the Company hereunder;
(ii) PDMPI agrees to use its reasonable best efforts to build a hotel in Punta
Candelero, (iii) PDMPI agrees to return any dividends or distributions paid in
violation of Section 7.30 hereof, and (iv) PDMPI agrees to pay certain
environmental remediation costs and to indemnify TDF against certain
environmental liabilities.


"Permits" shall mean, collectively, all applicable authorizations, consents,
licenses, approvals and permits of Government Authorities for Construction of
the Improvements in accordance with the Plans and all Legal Requirements, and
for the performance and observance of all agreements, provisions and conditions
herein contained.


"Permitted Encumbrances" shall mean, collectively, those items listed as
exceptions to title on the Title Policy issued on the Date of Issuance, real
estate taxes not yet due and payable, and any other Liens consented to in
writing by TDF from time to time.


"Permitted Transfers" shall have the meaning set forth in Section 7.7 of this
Agreement.


"Person" shall mean an individual, corporation, partnership, joint venture,
trust, association or any other entity or organization, including a government
or political subdivision, agency or instrumentality thereof.


"Phase of the Project" shall mean each phase of the Construction of the
Improvements. The Phases of the Project are (i) construction of the Flamboyan
golf course, (ii) construction of the golf clubhouse, (iii) construction of the
beach club, and (iv) refurbishment of the Palm golf course.


"Plans" shall mean all preliminary and final plans, drawings and specifications
for the Construction of each Phase of the Project (including, without
limitation, the architectural, structural, mechanical, electrical and fire
protection systems), prepared or to be prepared by a Prime Contractor, the
Architects or the Company's engineers and contractors, as approved by TDF and
TDF's Consultant, together with all revisions and addenda to such plans,
drawings and specifications, provided that such revisions and addenda have been
approved by TDF to the extent such approval is required pursuant to Section 7.16
hereof, which Plans shall include, without limitation, a description of the
materials, equipment, fixtures and furnishings necessary for the Construction of
the Improvements (and also showing grade of finishes).


"Pledge Agreement" shall mean that certain Collateral Pledge and Security
Agreement by the Company in favor of TDF and the Issuer, of even date herewith.


"Preliminary Official Statement" shall mean the preliminary official statement
of the Issuer dated October 5, 2000, relating to the offering of the Bonds.


"Prime Contractors" shall mean Trade Contractors under Trade Contracts having a
value equal to or greater than $750,000, which Trade Contractors shall be
reasonably acceptable to TDF,


"Prime Contracts" shall mean Trade Contracts with Prime Contractors.


"Prime Rate" shall mean at any time the fluctuating rate of interest announced
publicly from time to time by The Chase Manhattan Bank, N.A. in New York, New
York as its "prime," "base," or "reference" rate, it being understood that such
rates shall not necessarily be the best or lowest rates of interest available to
such bank's best or more preferred large commercial customers.


"Project" shall mean, collectively, the preparation of the site, the renovation,
development, construction, purchasing, furnishing and equipping of the Property
and the Improvements (including, without limitation, the supplying of all
materials therefor), the landscaping of the Property and any other action
necessary to prepare the Improvements for use as contemplated by the Plans.


"Project Documents" shall mean the Management Agreements and all licenses,
easements or other agreements or instruments pertaining to the Project and to be
entered into by the Company with the approval of TDF.


"Project Funds" shall mean Bond Proceeds pursuant to the Trust Agreement and
such other funds as are deposited with the Trustee, from time to time, pursuant
to the Investment Agreement.


"Property" shall mean the fee simple title to the property owned by the Company
described in the Mortgage.


"Punta Candelero Use Restriction Deed" shall mean the Deed of Declaration and
Constitution of Use Restriction dated the date hereof executed by PDMPI, the
Company and TDF before notary public Omara Mendez Bernard.


"Reportable Event" shall mean an event described in Section 4043(b) of ERISA
(with respect to which the 30-day notice requirement has not been waived by the
PBGC).


"Request for Disbursement" shall mean a written certified statement of the
Company, substantially in the form of Exhibit 1.8 hereto, setting forth the
amount of the Disbursement sought, which shall constitute an affirmation that
the representations and warranties of the Company with respect to the
Improvements set forth in Section 8 hereof and in the other Operative Documents
remain true and correct as of the date thereof, except to the extent TDF has
been notified in writing to the contrary, and, unless TDF is notified in writing
to the contrary prior to the Disbursement, will be true and correct on the date
of such Disbursement,


"Resort" shall mean the Palmas del Mar Resort in Humacao, Puerto Rico.


"Retainage" shall have the meaning set forth in Section 9.2.5 hereof,


"Security Documents" shall mean, collectively, the Mortgage, the Note, the
Pledge Agreement, the Master Security Agreement, the UCC- I Financing Statement,
the Consent and Agreements, the Assignment of Contracts, the Assignment of
Depository Accounts, the Assignment of Depository Accounts (Capital
Improvements), and the Assignment of Rents.


"Soft Costs" shall mean those costs and expenses within the Budget which would
be generally referred to as soft costs of construction as that term is used
within the construction industry.


"Stored Materials" shall have the meaning set forth in Section 9.5.3 hereof.


"Subsidiary" shall mean any corporation of which at least a majority of the
outstanding stock having by the terms thereof ordinary voting power to elect a
majority of the board of directors of such corporation (irrespective of whether
or not at the time stock of any other class or classes of such corporation shall
have or might have voting power by reason of the happening of any contingency)
is at the time directly or indirectly owned or controlled by the Company and/or
one or more of its Subsidiaries.


"Substantial Completion" shall mean the occurrence of all of the following
events: (i) the completion of the construction of the Improvements in accordance
with all Legal Requirements and substantially in accordance with the Plu.ns and
the issuance of applicable use or occupancy permits therefor satisfactory to
TDF, and (ii) the delivery to TDF of certificates, in form and content
satisfactory to TDF, from the Company, the Architects and TDF's Consultant to
the effect that all of the work required to be performed to substantially
complete the Improvements in accordance with all Legal Requirements and in
accordance with the Plans has been performed.


"Survey" shall have the meaning set forth in Section 4(s) hereof.


"TDF" shall have the meaning set forth in the introductory paragraph of
Agreement.


"TDF's Consultant" shall mean Merritt & Harris, Inc., or such other Person or
architectural or engineering consultant as may be designated and engaged by TDF,
at the Company's expense, to examine the Budget and the Plans, any changes
thereto, and cost breakdowns and estimates with respect to the Project
(including, without limitation, all cost breakdowns and estimates set forth in
any Request for Disbursement and all accompanying certifications), to make
periodic inspections of the progress of the Construction of the Improvements on
behalf of TDF, to advise and render reports to TDF concerning the foregoing and
to otherwise consult with TDF with respect to the Project.


"TDF's Consultant's Report" shall mean a report by TDF's Consultant (i) to the
effect that all of the work theretofore completed on the Project has been
completed in a good and workmanlike manner, substantially in accordance with the
Plans and the Construction Schedule and in compliance with the Legal
Requirements, (ii) stating whether the work which is the basis of the applicable
Request for Disbursement has been completed within the applicable Line Item
therefor, (iii) stating that the amounts requested for Disbursement are based on
the percentage of completion in accordance with the schedule of values agreed to
by TDF's Consultant and the Company for the Trade Cost Items for which a
Disbursement is requested and (iv) addressing such other matters reasonably
requested by TDF to be addressed therein.


"Title Policy" shall have the meaning provided in Section 4(Q hereof, and shall
include all endorsements thereto.


"Trade Contract" shall mean any contract entered into by the Company and/or a
Prime Contractor, including, without limitation, general construction contracts,
with respect to the Construction of the Improvements.


"Trade Contractor" shall mean any contractor engaged in the Construction of the
Improvements or supervision thereof under a Trade Contract including a Prime
Contract and a Major Trade Contract.


"Trade Cost Item" shall mean each of the line items provided for within the
Budget or, at the request of TDF, in the event any such line item is deemed to
be too broad by TDF, each category within such line item agreed by between the
Company and TDF.


"Transfer" shall mean (i) any sale or transfer by the Company of the Property or
the Improvements, or any portion thereof, or (ii) any transfer, pledge or
hypothecation of any share of capital stock of the Company or any other direct
or indirect legal or equitable interest in the Company.


"Trust Agreement" shall have the meaning set forth in the WHEREAS clauses
hereof.


"Trustee" shall have the meaning set forth in the WHEREAS clauses hereof.


"UCC" shall mean the Puerto Rico Commercial Transactions Act, as amended from
time to time.


"UCC-1 Financing Statement" shall mean that certain financing statement or
financing statements executed by the Company in order to perfect the security
interests in favor of TDF and the Issuer or in favor of TDF which are created
pursuant to the Security Documents, and such UCC-3 Financing Statement or
financing statements as may be filed from time to time.


"Unavoidable Delay" shall mean any delay due to conditions beyond the control of
the Company, including, without limitation, strikes, labor disputes, acts of
God, the elements, governmental restrictions, regulations or controls, enemy
action, civil commotion, fire, unavoidable casualty, mechanical breakdowns or
shortages of, or inability to obtain, labor, utilities or material; provided,
however, that any lack of funds shall not be deemed to be a condition beyond the
control of the Company.


"Working Capital Reserve" shall mean that certain Line Item within the Budget
entitled Working Capital Reserve which shall at all times be funded in
accordance with the terms of Section 7.59 hereof,


"Working Capital Deficits" shall mean, for any period, the following amount, if
less than zero: (i) Net Income for such period minus (ii) required repayments of
principal of the Bonds and other Debt (other than Debt due to Affiliates of the
Company), necessary capital expenditures, necessary prepaid expenses and
deposits into the reserve accounts described herein), to the extent such cash
expenditures have not been deducted from Gross Revenues in calculating Net
Income and have not been financed from the proceeds of the Bonds or indebtedness
permitted pursuant to Section 7.5 thereof, plus (iii) depreciation and
amortization, to the extent deducted from Gross Revenues in calculating Net
Income, plus (iv) initiation deposits received by the Company from the sale of
all club memberships, to the extent not taken in consideration in calculating
Net. Income.


2.           ISSUANCE OF LETTER OF CREDIT; FEES.


2. 1. Terms of Letter of Credit. TDF agrees, on the terms and subject to the
conditions herein set forth, to issue the. Letter of Credit to the Trustee. The
Letter of Credit shall be for a term of ten years, extendible at the option of
TDF, and shall be substantially in the form of Exhibit 2.1 attached hereto.


               2.2.           Letter of Credit Fee. In consideration of the
issuance and delivery of the Letter of Credit, the Company hereby agrees to pay
to TDF, on each Interest Payment Date, a Letter of Credit fee (the "Letter of
Credit Fee") equal to


 (i) one-twelfth of 1.5%, with respect to the period ending on October 19, 2002,


(ii) one-twelfth of 1.75%, with respect to the period commencing on October 20,
2002, . and ending on October 19, 2005,


(iii) one-twelfth of 2.125%, with respect to the period commencing on October
20, 2005, and ending on October 19, 2010,


(iv) one-twelfth of 2.75%, with respect to the period commencing on October 20,
2010, and ending on October 19, 2015, if applicable,


(v) one-twelfth of 3,0%, with respect to the period commencing on October 20,
2015, and ending on October 19, 2020, if applicable,


(vi) one-twelfth of 3.25%, with respect to the period commencing on October 20,
2020, and ending on October 19, 2025, if applicable, and


(vii) one-twelfth of 3.5.%, with respect to the period commencing on October 20,
2025, and ending on October 19, 2030, if applicable,


of the sum of (a) the aggregate principal amount of Bonds outstanding on such
Interest Payment Date (excluding Bonds to be redeemed on such date), plus (b)
interest on such principal amount, at the rates specified in the Bonds, for a
period of 195 days, less (c) amounts which have been continuously on deposit in
the Debt Service Reserve, the Working Capital Reserve, the Excess Cash Flow
Reserve or the Bond Fund since the immediately preceding Interest Payment Date;
provided, however, that


(i) if the Company does not maintain a Debt Coverage Ratio of at least 1.5 to
1.0 during any fiscal year (the "Applicable Year"), commencing with the fiscal
year ending on December 31, 2002, and ending with the fiscal year ending on
December 31, 2009, the Letter of Credit Fee applicable to the period from
October 20 of such Applicable Year through October 19 of the following year
shall be 2.0% (in the case of the period commencing on October 20, 2002, and
ending on October 19, 2005) and 2.5% (in the case of the period commencing on
October 20, 2005, and ending on October 19, 2010), and any underpayment by the
Company prior to the determination of such Debt Coverage Ratio shall be paid by
the Company to TDF; and


(ii) if the Company maintains a Debt Coverage Ratio of at least 1.5 to 1.0 for
any fiscal year (the "Applicable Year"), commencing with the fiscal year ending
on December 31, 2010, the Letter of Credit Fee applicable to the period from
October 20 of such Applicable Year to October 19 of the following year shall be
reduced by 0.25%, and any overpayment by the Company prior to the determination
of such Debt Coverage Ratio shall be refunded to the Company. For partial
periods, the Letter of Credit Fee shall be prorated based upon the actual number
of days elapsed in such partial period.


The Letter of Credit Fee shall be payable by the Company in advance, in
immediately available funds. At the Date of Issuance, the Company shall cause to
be paid to TDF the portion of the Letter of Credit Fee due for the period from
the Date of Issuance to December 19, 2000, plus an upfront fee equal to 0.50% of
the aggregate principal amount of the Bonds.


2.3.           Letter of Credit Drawing Fee, The Company shall pay to TDF an
amount equal to $3,000.00 for each Interest Drawing, Principal Drawing or
Reserve Fund Deficiency Drawing (all as defined in the Letter of Credit) made by
the Trustee under the Letter of Credit.


2.4.           Notice of Non-Renewal, TDF shall give the Company notice of its
intention not to renew the Letter of Credit at its scheduled expiration date not
later than 365 days prior to such scheduled expiration date. If no such notice
is given on or prior to that date, the Letter of Credit shall be automatically
extended for an additional period of one year.


3.  
 AGREEMENT TO REPAY DRAWINGS; PURCHASE OF BONDS.



3. 1.           Reimbursement, The Company hereby agrees to pay to TDF (i)
immediately after payment is made under the Letter of Credit, without notice of
a Letter of Credit drawing or demand for reimbursement from TDF (which notice is
hereby waived by the Company), an amount equal to such amount so paid under the
Letter of Credit, and (ii) interest on any and all amounts required to be paid
as provided in this Section 3.1 from and after the due date thereof until
payment in full, payable on demand at the Prime Rate plus three percent (but in
no event greater than. the maximum rate permitted by applicable law). The
Company and TDF agree that the reimbursement in full for each Letter of Credit
drawing on the date such Letter of Credit drawing is made is intended to be a
contemporaneous exchange for new value given to the Company by TDF. If a Letter
of Credit drawing is repaid at or prior to 2:00 P.M. (Puerto Rico time) on the
same day on which it is made, no interest shall be payable on such Letter of
Credit drawing.


3.2.           Payments and Computations. The Company shall make or cause to be
made each payment hereunder not later than 2:00 P.M. (Puerto Rico time) on the
day when due, in Dollars and in immediately available funds, to TDF at Citibank,
N.A., New York, New York, ABA #021000089, for further credit to the account of
Government Development Bank for Puerto Rico, Account #36008661, for credit to
Puerto Rico Tourism Development Fund, Account #250-00416, or at such other place
as TDF may from time to time designate in a notice to the Company. If any sum
due hereunder is not paid within 10 days after the date on which the same is due
(notice having been provided to the Company), a late charge in the amount of one
percent of such amount shall immediately become due and payable; if such sum has
not been paid within 20 days after the date on which the same is due, an
additional late charge in the amount of one percent of such amount shall
immediately become due and payable; and if such sum has not been paid within 30
days after the date on which. the same is due, an additional late charge in the
amount of one percent of such amount shall immediately become due and payable.
Interest shall not accrue on any unpaid late charges. All of the foregoing shall
be subject to any limitation imposed by applicable laws, rules or regulations
regarding the collection or receipt of interest or amounts deemed to be
interest. All computations of interest and fees hereunder shall be made on the
basis of a year of 360 days for the actual number of days elapsed (including the
first day but excluding the last day). Any sums paid by the Company to TDF
pursuant to this Agreement shall be applied by TDF in any order whatsoever, in
the absolute and sole discretion of TDF.


3.3.           Payment on Non-Business Days. Whenever any payment to be, made
hereunder shall be stated to be due on a day which is not a Business Day, such
payment shall be due on the immediately succeeding Business Day.


3.4.           Book Entries. TDF shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Company
resulting from Letter of Credit drawings made from time to time and the amounts
payable and paid from time to time hereunder. In any legal action or proceeding
in respect of this Agreement, the entries made in such.account or accounts
shall, in the absence of manifest error, be conclusive evidence of the existence
and amounts of the obligations of the Company therein recorded.


3.5.           Obligations Absolute. The obligations of the Company under this
Agreement shall be unconditional and irrevocable, and shall be paid or performed
strictly in accordance with the terms of this Agreement under all circumstances,
including, without limitation, the following circumstances:


(i) any lack of validity or enforceability of the Letter of Credit, this
Agreement or any other Operative Documents;


(ii) any amendment or waiver of, or any consent to departure from, any of the
provisions of any of the Operative Documents;


(iii) the existence of any claim, set-off, defense or other right which the
Company may have at any time (other than actual payment) against the Trustee,
any beneficiary or any transferee of the Letter of Credit (or any Persons for
whom the Trustee, any such beneficiary or any such transferee may be acting),
TDF or any other Person, whether in connection with this Agreement, any other
Operative Documents, the transactions contemplated herein or therein or any
unrelated transaction;


(iv) any certificate, statement or any other document presented under the Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect,
provided that payment by TDF under the Letter of Credit against presentation of
any such certificate, statement or documents shall not have constituted
negligence or misconduct of TDF;


(v) any non-application or misapplication by the Trustee of the proceeds of any
drawing under the Letter of Credit; and


(vi) payment by TDF under the Letter of Credit against presentation of a draft
or a certificate which does not comply with the terms of the Letter of Credit,
provided that such payment by TDF shall not have constituted gross negligence or
willful misconduct of TDF.


3.6.            Credits for Amount Paid_ On Bonds; Other Credits. The Company
shall receive a credit against its reimbursement obligation pursuant to Section
3.1 hereof to the extent of any payment with respect to such reimbursement
obligation made by the Trustee to TDF pursuant to the Trust Agreement from the
funds held by the Trustee under the Trust Agreement.


4.           CONDITIONS PRECEDENT TO ISSUANCE AND DELIVERY OF THE LETTER OF
CREDIT. The obligation of TDF to issue and deliver the Letter of Credit is
subject to the conditions precedent that the Bonds are issued and sold to,the
purchaser(s) thereof and all -of the following conditions are met prior to or
contemporaneously with the issuance and delivery of the Letter of Credit it
being agreed that any conditions waived by TDF for purposes of  issuing the
Letter of Credit shall be a condition to any Disbursement):


(a) Delivery of the Bonds and Operative Documents. This Agreement, the Trust
Agreement, the Loan Agreement, the Security Documents, the Completion Guarantee,
the PDMPI Letter Agreement, the Punta Candelero Use Restriction Deed, the Bond
Purchase Agreement and the Official Statement (collectively, the "Operative
Documents") and the Bonds shall have been executed and delivered by authorized
Persons of the parties thereto, each in form and substance satisfactory to TDF.
TDF shall have received an executed counterpart of each of the Operative
Documents.


(b) No Default. On the Date of Issuance and after giving effect to the issuance
of the Letter of Credit, there shall exist no Default or Event of Default, and
no default of any of the Company's obligations under any of the Operative
Documents.


(c) Representations and Warranties. On the Date of Issuance and after giving
effect to the issuance of the Letter of Credit, all representations and
warranties of the Company contained herein or in the other Operative Documents,
or otherwise made in writing in connection herewith, shall be true and correct
in all material respects, with the same force and effect as though such
representations and warranties had been made on and as of such date.


(d) [Reserved]


(e) Opinion of Counsel to the Company and PDMPI. There shall have been delivered
to TDF an opinion of McConnell Valdes, counsel to the Company, dated as of the
Date of Issuance and in form and substance satisfactory to TDF, covering the
matters set forth in Section 2.08(e) of the Trust Agreement, Section 8(d) of the
Bond Purchase Agreement and such other matters as TDF may reasonably request.


(f) Opinion of Bond Counsel. There shall have been delivered to TDF an opinion
of Martinez Odell & Calabria, bond counsel, dated as of the Date of Issuance and
in form and substance satisfactory to TDF, to the effect that the Bonds are
legal, valid and binding obligations of the Issuer, covering the matters set
forth in the form of opinion included in the Official Statement, in Section 8(g)
of the Bond Purchase Agreement and such other matters as TDF may reasonably
request,


(g) Opinion of Counsel to the Authority. There shall have been delivered to TDF
an opinion of counsel to the Authority, dated the Date of Issuance and in form
and substance satisfactory to TDF, covering the matters set forth in Section
2.08(g) of the Trust Agreement, in Section 8(f) of the Bond Purchase Agreement
and such other matters as TDF may reasonably request.


(h) Construction Contracts. There shall have been delivered to TDF a copy of the
Construction Contracts (except the contract relating to the refurbishment of the
Palm golf  course, in the event such contract has not been executed), including,
without limitation, the Budget, certified by the Authorized Company
Representative to be true, correct and complete, in form and substance
satisfactory to TDF.


(i) [Reserved]


(j) Cancellation of Existing Mortgages and Security Documents. TDF shall have
received the following documents, in form and substance satisfactory to TDF, in
connection with the payment of the Existing Loans:


(a)  a deed of cancellation of mortgage or a deed subordinating the mortgage
securing any Existing Loan to the Mortgage, together, in the case of
subordination, with the mortgage note secured by such mortgage, to be held in
escrow by TDF;


(b)  termination of all financing statements relating to the Existing Loans; and


(c)  cancellation of all security agreements and other instruments relating to
the Existing Loans.


(k) [Reserved]


(1) Management Agreements. There shall have been delivered to TDF a copy of the
Management Agreements, certified by the Authorized Company Representative to be
true, correct and complete, in form and substance satisfactory to TDF.


(m) [Reserved]


(n) Documentation and Proceedings. To the extent not otherwise required by this
Section 4, all corporate and legal proceedings and all instruments in connection
with the transactions contemplated by this Agreement, the other Operative
Documents, the Project Documents and the Construction Documents, to the extent
that the same have previously been entered into by the Company, shall be
satisfactory in form and substance to TDF and its counsel and TDF shall have
received all information and copies of all documents, instruments, approvals
(and, if cancellation of all security agreements and other instruments requested
by TDF, certified duplicates of executed copies thereof) and opinions as TDF may
reasonably request, including, without limitation, records of corporate
proceedings, corporate documents and certificates, governmental approvals and
incumbency certificates in. connection with the transactions contemplated by
this Agreement, the other Operative Documents, the Project Documents, and the
Construction Documents, such documents, where appropriate, to be certified by
proper officers.


(o) Fees. TDF shall have received (1) payment of TDF's counsel fees and the fees
of TDF's Consultant relating to the Project, (2) payment of all other
out-of-pocket expenses of TDF relating to the Project, if any, and (3) payment
of all other fees of TDF relating to the Project that are due on the Date of
Issuance, including, without limitation, the Letter of Credit Fee and TDF's
upfront fee.


(p) Title Documents. The Company shall have delivered to TDF and TDF shall have
approved a copy of all documents affecting title to the Property and to the
Improvements.


(q) Title Policy. TDF shall have received and approved a title policy (the
"Title Policy") issued by a title company acceptable to TDF, marked paid in
full, in the amount of the Loan, insuring the Issuer, TDF and the Trustee, as
their respective interests may appear, that the Mortgage constitutes valid first
lien on the Property, and on the other property secured thereby, and containing:


(i) no exception for mechanics' or materialmen's liens;


(ii) no survey exceptions other than those approved by TDF;


(iii) a statement that the Title Company agrees to affirmatively insure the
priority of each Disbursement against the existence of any other Liens;


(iv) reinsurance with provisions for direct access against the reinsurers, in
amounts and with companies acceptable to TDF; and


(v) such other endorsements or affirmative insurance as TDF and TDF's counsel
shall reasonably require.


(r) Appraisal. TDF shall have received the Appraisal, in form and content
satisfactory to TDF in its sole discretion.


(s) Survey. Except to the extent this requirement is waived by TDF for a limited
period of time and only as to that portion of the Property agreed to by TDF, TDF
shall have received a survey or surveys of the Property (the "Survey"), in form
and content satisfactory to TDF, certified by a licensed surveyor acceptable to
TDF, certified to TDF and the title insurance company issuing the Title Policy,
and dated as of a date within 45 days prior to the Date of Issuance, showing (i)
the outlines of the Property and the courses and measured distances of the
exterior property Iines and the exact location of all buildings including the
Improvements (as of the date of such survey), (ii) the area of the Property in
cuerdas, (iii) the exact location of all adjoining public and private streets,
(iv) the exact location of any encroachments on the Property by any improvements
on adjoining property (as of the date of such survey) and (v) the exact location
of all easements and rights-of-way and other matters of interest to TDF and
recordation information with respect to the Property.


(t) Environmental Report. TDF shall have received the Environmental Report.


(u) Preliminary Report. TDF shall have received a preliminary report from TDFs
Consultant reasonably satisfactory to TDF in form and content with respect to
the acceptability of (i) the then current Plans and associated design materials;
(ii) the design of various systems, including, without limitation,
architectural, structural, electrical, plumbing, air conditioning and sprinkler
systems; (iii) the general conformity of materials specified to overall Project
quality objectives; (iv) the contents of soil reports and coordination of
foundation design of the Improvements; (v) the conformity of the scope and
design set forth in the then-current Plans to the description of the Project
otherwise presented to TDF; (vi) the Company's projected date of Substantial
Completion and Construction Schedule; (vii) the Company's proposed Budget;
(viii). the adequacy of and the Company's distribution of the Budget to each
Phase of the Project and to individual Trade Cost Items; (ix) the adequacy of
contingency reserves within the Budget; (x) the value, scope, and limiting
conditions of the Trade Contracts and/or subcontracts received for review; and
(xi) such other matters as TDF shall reasonably require.


 (v) Insurance, TDF shall have received binders for such policies of casualty
insurance, liability insurance, business interruption insurance, worker's
compensation insurance and such other insurance as shall be required in the
Pledge Agreement, issued by companies satisfactory to TDF, which shall name TDF
and its assigns as additional insured thereunder, and TDF shall have received
evidence that the applicable premiums with respect to such insurance policies
have been paid and that the insurance thereunder is in full force and effect..


(w) Real Estate Taxes. TDF shall have received evidence of payment of all real
estate taxes currently due and payable or delinquent with respect to the
Property and the Improvements.


(x) [reserved]


(y) Budget. The Budget shall have been delivered to TDF and TDF's Consultant and
shall be identical to the Budget annexed hereto as Exhibit 1.4.


(z) Authorizations. TDF shall have received copies of (i) certified corporate
resolutions of the Company and PDMPI authorizing the Company's and PDMPI's
execution of the Operative Documents to which each is party, (ii) a certificate
of good standing from the State of Delaware for the Company and PDMPI, and (iii)
organizational documents of the Company and PDMPI, all of which shall be
certified as true, correct and complete by the Authorized Company
Representative.


(aa)  [Reserved]


(bb) Flood Hazard Certification. TDF shall have received and approved a letter
from FEMA agreeing to revise flood zone classification of the Property.


(cc)  Permits. The Company shall have delivered to TDF copies of all material
approvals and permits required in connection with the development, construction
and operation of the Project, other than those described in Exhibit 4.2, which
the Company represents will be obtained prior to the time when they are
required,


(dd) Plans. There shall have been delivered to TDF two (2) copies of the plans
and specifications and associated design materials for the Project.


5.            INDEMNIFICATION; BROKERAGE.


5.1.           It is the intention of the parties hereto that this Agreement
shall be construed and applied to protect and indemnify TDF against any and all
risks involved in the issuance of the Letter of Credit, all of which risks are
hereby assumed by the Company, including, without limitation, any and all risks
of the acts or omissions, whether rightful or wrongful, of any present or future
Government Authority (all such acts and omissions herein collectively referred
to as "Government Acts"). Accordingly, in addition to amounts payable under
Sections 2 and 3 hereof, the Company hereby agrees to defend, indemnify and hold
TDF, its Affiliates, members, employees, agents and representatives (each an
"Indemnified Party") harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including, without
limitation, reasonable attorneys' fees and disbursements) which such Indemnified
Party may sustain or incur or be subject to as a consequence, direct or
indirect, of (i) the issuance of the Letter of Credit or with respect to any
other Operative Documents, other than as a result solely of the gross negligence
or willful misconduct of such Indemnified Party, (ii) any breach by the Company
of any representation, warranty, covenant, term or condition in, or the
occurrence of any default under, this Agreement, any other Operative Documents
or the Bonds, together with all reasonable expenses resulting from the
compromise or defense of any claims or liabilities arising as a result of any
such breach or default, (iii) defense against any legal action commenced to
challenge the validity of this Agreement, the Bonds or any other Operative
Documents, (iv) any losses, claims, damages, liabilities or expenses (or actions
in respect thereof) arising out of or based upon TDF's or an Indemnified Party's
participation in the issuance of the Bonds or the transactions related thereto,
other than as a result solely of the gross negligence or willful misconduct of
such Indemnified Party, (v) any misrepresentation of a material fact or any
failure to state a material fact (other than any facts relating to and supplied
by TDF) in the Preliminary Official Statement or the Official Statement, (vi)
the consummation of the transactions contemplated herein or in any of the
Operative Documents, and (vi) the Construction, use or occupancy of the Project.


5.2.           Except as otherwise expressly provided herein, the obligations of
the Company under this Agreement are primary, absolute, independent, irrevocable
and unconditional. The Company understands and agrees that no payment by it
under any other agreement (whether voluntary or involuntary or pursuant to court
order or otherwise) shall constitute a defense to the several obligations
hereunder except to the extent that TDF has been indefeasibly paid in full.


5.3.            The Company and TDF hereby each represents and warrants to the
other that neither it nor any of its agents has dealt with any brokers, finders
or-advisors (other than PaineWebber, as lead underwriter) in connection with the
transactions contemplated hereby. The Company hereby agrees to defend, indemnify
and hold the Indemnified Parties harmless from and against any and all claims,
demands, liabilities, damages, losses, costs, charges and expenses (including,
without limitation, attorneys' fees and disbursements) arising as a result of
any claim by any broker, finder or advisor, except to the extent any such claim,
demand, liability, damage, loss, cost, charge or expense arises out of an
agreement between such broker, finder or advisor and TDF in connection with the
transactions contemplated by this Agreement or any other Operative Documents.


5.4.           The obligations of the Company under this Section 5 shall survive
the payment of the Bonds and the Note and the termination of this Agreement
and/or the Letter of Credit.


6.           [Reserved.]


7.           COVENANTS The Company covenants and agrees that, so long as the
Letter of Credit is outstanding or any amount is payable to TDF under this
Agreement:


7.1.           Notice of Default. The Company will furnish to TDF as soon as
possible and in any event within three (3) Business Days after the discovery by
the Company of any Default or Event of Default, an Officer's Certificate,
setting forth the details of such Default or Event of Default and the action
which the Company proposes to take with respect thereto,


7.2.           ERISA. (a) The Company shall maintain the minimum funding
standard for each Employment Compensation Plan as required by Section 412 of the
Code for any plan year unless a waiver of such standard is sought or granted
pursuant to Section 412(d) of the Code, and no Employment Compensation Plan
shall be terminated or be the subject of termination proceedings under ERISA,
and the Company or a Subsidiary or an ERISA Affiliate shall pay the full amount
of any installment required under Section 412(m) of the Code and none of the
foregoing shall incur any liability to or on account of any Employment
Compensation Plan under Section 4062, 4063, 4064, 4201 or 4204 of ERISA, or
permit to occur as a result of any such event or events a liability or a
material risk of incurring a liability to the PBGC or a Plan, to the extent that
the same could have a material or adverse effect upon the business, operations
or financial condition of the Company or a Subsidiary.:


(b) As soon as possible and in any event within 10 days after the Company or a
Subsidiary knows or has reason to know that a Reportable Event has occurred,
that any payment required to be made under Section 412 of the Code is not made
before the due date, that an accumulated funding deficiency has been incurred or
an application may be or has been made to the Secretary of the Treasury for a
waiver of the minimum funding standard under Section 412 of the Code with
respect to a Plan, that an Employment Compensation Plan has been or may be
terminated, that proceedings may be or have been instituted to terminate a Plan,
or that the Company, a Subsidiary or an ERISA Affiliate will or may incur any
liability to or on account of the Employment Compensation Plan under Sections
4062, 4063, 4064, 4201 or 4204 of ERISA, the Company will deliver to TDF an
Officer's Certificate setting forth details as to such occurrence and the
action, if any, which the Company, the Subsidiary or the ERISA Affiliate is
required or proposes to take, together with any notices required or proposed to
be filed with or by the Company, the Subsidiary, the ERISA Affiliate, the PBGC
or the plan administrator with respect thereto. Copies of any notices required
to be delivered to TDF under the preceding sentence shall be delivered no later
than 10 days after the later of (i) the date such report or notice has been
filed with the Internal Revenue Service or the PBGC and (ii) notice has been
received by the Company or the Subsidiary. The Company will, as soon as possible
and in any event within 60 days of filing, furnish to TDF a copy of the annual
report of each Employment Compensation Plan (Form 5500) required to be filed
with the Internal Revenue Service, including a copy of any actuarial valuation
prepared in connection therewith.


7.3.           Preservation of Existence. The Company will preserve and maintain
its legal existence, franchises, rights and privileges under the laws of the
jurisdiction of its formation and will preserve and maintain its rights and
privileges under the laws of the Commonwealth of Puerto Rico, and shall comply
with all Legal Requirements.


7.4.           Mortgages and Liens. The Company will not create, incur, assume
or permit to exist any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind upon any of the Company's properties or assets of any
character, whether owned on the date hereof or hereafter acquired, or hold or
acquire any property or assets of any character under conditional sales or other
title retention agreements, except:


(i) the Mortgage and any other mortgages, liens, pledges and security interests
exclusively in favor of TDF and the Issuer;


(ii) purchase money mortgages or other purchase money liens or security
interests, and capitalized leases described in Section 7.5(a)(v), covering any
fixed or capital assets hereafter acquired, provided that (A) no such mortgage,
lien, security interest or capitalized lease shall extend to or cover any other
property of the Company, (B) the Debt secured by such mortgages, liens, security
interests or capitalized lease is permitted pursuant to Section 7.5, and (C) the
Company provides to TDF copies of such mortgages, liens, security interests and
capitalized leases within 15 days after execution and delivery by the Company;


(iii) Liens for taxes, assessments or governmental charges or levies, provided
payment thereof shall not at the time be required; liens for assessments imposed
by any tourism improvement district created under the Tourism Improvement
District Act of 1998 in which the Property shall be included after the date
hereof with the consent of TDF (provided that TDF hereby agrees to consent to
the inclusion of the Property in any such district that has the sole purpose of
financing the guard house, lighting, roads, and other basic infrastructure for
the Property); and mechanics', workmen's, repairmen's, warehousemen's, vendors'
or carriers', liens or other similar liens arising in the ordinary course of
business which have been transferred to bond;


(iv) Liens securing the indebtedness described in Section 7.5(a)(vi) which have
been approved in writing by TDF; and


(v) the Permitted Encumbrances.


7.5.           Additional Indebtedness. (a) The Company will not, directly or
indirectly, create or permit to exist any Debt other than the following:


(i) Debt of the Company pursuant to this Agreement, the Trust Agreement and the
other Operative Documents;


 (ii) Debt representing unsecured current liabilities incurred in the ordinary
course of business with trade creditors;


(iii) Debt secured by liens described in Section 7.4(iit;


(iv) Debt incurred to finance capital expenditures and renovations to which Debt
TDF has given its prior written approval;


(v) capitalized leases for furniture, fixtures or equipment, including golf
cars, ground maintenance vehicles and kitchen equipment; and


(vi) Loans from PDMPI, including revolving working capital advances in a maximum
principal amount of $1,500,000 ("PDMPI Revolving Advances"), provided that TDF
receives prior written notice from the Company of the amount of any such loan
(other than PDMPI Revolving Advances) and the collateral therefor, if any, and
each such loan and the liens therefor, if any, is subordinated to the Bonds and
to the obligations of the Company hereunder and under the Operative Agreements
and to the liens therefor pursuant to subordination and standstill agreements
acceptable to and approved in writing by TDF, it being understood that interest
on and the principal of such loans may only be repaid from Excess Cash Flow to
the extent pennitted by Section 7.30 (except in the case of payments for PDMPI
Revolving Advances, which may be repaid from other available funds provided no
payment Default exists under the Bonds or hereunder) and that the lenders may
not accelerate or exercise any remedies relating to such loans or the liens
therefor until the Bonds and all obligations due to TDF hereunder are paid in
full.


(b) Notwithstanding anything contained in this Section 7,5 to the contrary, the
Company shall not incur any Debt described in Sections 7.5(a)(iii), (iv) and (v)
unless (i) the aggregate annual amount of interest, principal and other payments
pursuant to such Debt does not exceed 10% of Gross Revenues for the last Fiscal
Year for which year-end audited Financial Statements have been provided to TDF
pursuant to Section 7.6, and (ii) the Company's Debt Coverage Ratio for such
Fiscal Year, calculated on a pro forma basis assuming the Debt to be incurred
had been outstanding during such Fiscal Year, is at least 1.25 to 1.0,


7.6.            Financial Statements. The Company shall deliver to TDF within
120 days after the close of each of its fiscal years, for such fiscal year, the
following financial statements, which shall be audited: (i) a balance sheet,
(ii) a statement of operations, (iii) a statement of cash flow, and (iv) a
statement of changes in shareholder's equity. The Company shall deliver to TDF
within 45 days after the close of each quarter, for the. three month period then
ended, the following financial statement, which need not be audited: (i) a
balance sheet, (ii) a statement of operations, (iii) a statement of cash flow,
(iv) a statement of changes in shareholder's equity, and (v) statements of
financial transactions with Affiliates of the Company, each of which shall be
certified to be true and correct by the the chief financial officer of the
Company. Within 20 days after the close of each calendar month, the Company
shall deliver to TDF the monthly financial reports which the Company prepares
for its shareholders, certified by the Authorized Company Representative to be
true and correct. Each of the foregoing statements (other than statements for
individuals) shall be prepared in accordance with generally accepted accounting
principles as in effect from time to time, applied on a basis consistent with
the most recent audited financial statements delivered to TDF, and each such
statement shall present a fair and accurate portrayal of the financial condition
of the Company, All Financial Statements required to be audited hereunder shall
be audited by the Accountant. Throughout the term of this Agreement, the Company
shall deliver to TDF, within 10 days after request therefor, such other
financial information and/or Financial Statements with respect to the Company as
TDF may reasonably request from time to time.


7.7.           Transfers. The Company shall not make or permit or suffer to be
made any Transfer (other than Transfers to wholly owned direct or indirect
subsidiaries of Maxxam that shall assume the Company's obligations under the
Operative Documents, to the extent required by , TDF) unless in each case the
Company shall have received the prior written approval of TDF, which shall not
be unreasonably denied, it being agreed that no such Transfer may result in the
Company or another wholly owned direct or indirect subsidiary of Maxxam not
owning the Property or in Maxxam owning, directly or indirectly, less than a
majority of the capital stock of the Company or in Maxxam not controlling the
Company (a "Change of Control"). All such requests shall be submitted to TDF in
writing together with such supporting documents as are necessary for TDF to
facilitate a purposeful and adequate review of the request. In the event TDF
does not approve a request, TDF shall provide written notice and the reasons for
such disapproval within ten (10) Business Days of actual receipt of the request
and all supporting information. A Transfer approved by TDF shall constitute a
"Permitted Transfer."


7.8.           Decision Making. The Company shall recognize and honor the right
of TDF, pursuant and to the extent set forth in the Pledge Agreement, to
exercise all rights and remedies and to make all decisions of the holder of the
Note.


7.9.           Further Assurances. The Company will execute, acknowledge where
appropriate, and deliver, and use best efforts to cause others to execute,
acknowledge where appropriate, and deliver, from time to time promptly at the
request of TDF, all such instruments and documents as in the opinion of TDF are
reasonably necessary or advisable to carry out the intent and purpose of this
Agreement and the other Operative Documents (provided no such instrument or
document shall materially add to the obligations of the Company) and ;will
execute and file or record, or use best efforts to cause others to execute and
file or record, continuation statements or other documents, and take such other
actions as may be necessary or advisable to create, perfect, protect and
preserve the existence and priority of the mortgage liens and existence and
priority of the security interests acquired, or intended to be acquired, by or
for the benefit of TDF under the Operative Documents. The foregoing shall
include, without limitation: (a) the updating of any schedules or exhibits
attached to the Operative Documents and requesting the consents of third parties
to the assignment of any agreement to TDF as additional security for this
Agreement; and (b) the execution of appropriate financing statements and
security agreements and the preparation of the appropriate schedules under the
UCC.


7.10.           Compliance with Laws. The Company will comply with all Legal
Requirements and Environmental Laws provided, however, the Company may in good
faith contest any Legal Requirements and/or Environmental Laws as long as such
contest does not adversely impact the existence or priority of the security
interest acquired for the benefit of TDF under the Operative Documents or
otherwise create or result in a Default or Event of Default under this Agreement
or any of the other Operative Documents, The Company will comply with all
conditions, covenants, restrictions, leases, easements, reservations, rights and
rights-of-way and all applicable requirements of any insurers related to, the
Project.


7.11.           Performance of this and other Agreements: Repayment of Loan;
Payment of Debt Service Reserve Fund Deficiency, The Company will take all
action and do all things which it is authorized by law to take and to do in
order to perform and observe all covenants and agreements on its part to be
performed and observed under this Agreement and each Operative Document. Without
limiting the generality of the foregoing, the Company covenants to repay the
Loan in accordance with the provisions of the Loan Agreement and to deposit with
the Trustee prior to the date on which the principal amount of, redemption
premium, if any, or the interest on the Bonds is payable (whether at maturity,
upon acceleration, redemption or otherwise), such additional amounts which, when
taken together with all other monies available therefor in the Bond Fund
established under the Trust Agreement will be sufficient to pay: (a) all
interest which will become due and payable on the Bonds on such date; (b) the
principal amount of the Bonus and redemption premium, if any, which will become
due and payable on such date; and (c) amounts, if any, required to effect
redemption or purchase of the Bonds on the dates specified pursuant to Sections
301 and 305 of the Trust Agreement, respectively, The foregoing amount "shall be
paid by the Company in immediately available funds for deposit in accordance
with the terms of the Loan Agreement and Trust Agreement. Additionally, the
Company agrees to deposit with the Trustee an amount sufficient to eliminate any
Debt Service Reserve Fund Deficiency within the period of time provided in the
Trust Agreement. The Company shall cause all optional redemptions of the Bonds
pursuant to Section 8.01 of the Loan Agreement to be paid with the Eligible
Moneys (as defined in the Trust Agreement) unless otherwise agreed in writing by
TDF.


7.12.            Amendments. The Company will not surrender, terminate, modify,
amend or supplement in any material respect, or give any consent to any
surrender, termination, modification, amendment or supplement or make any waiver
with respect to any provision of its articles of incorporation or by-laws which
is prohibited by any of the Operative Documents, any of the other Construction
Documents (except as otherwise permitted herein), any master restrictive
covenants affecting the Property, the other Project Documents or any other
documents relating to the Project, including, without limitation,. relating to
the use or operation of the Project, without the prior written consent of TDF in
each instance.


7.13.           Construction. The Company will cause the Construction of the
Improvements to be prosecuted with diligence and continuity, in a good and
workmanlike manner and in accordance with the Plans and the Construction
Schedule (as may be amended with the consent of TDF) so as to cause Substantial
Completion to occur, free and clear of all claims, liens and encumbrances
related to the Construction, within the Budget and on or prior to the Completion
Date, as the same shall be extended in accordance with the next succeeding
sentence, subject to and in accordance with this Agreement, the Construction
Documents and the Project Documents, to the extent the same specify construction
requirements applicable to the Construction of the Improvements.. The Plans
shall reflect finishes, fixtures and equipment and the Company shall cause the
finishes, fixtures and equipment as well as the furnishings for the Project to
be of a quality and quantity consistent with a championship golf course in
Puerto Rico and a resort of the type of Palmas del Mar. The Company acknowledges
that the maintenance of such standard is a material covenant of the Company. The
Completion Date may be extended for a period of time equal to the number of days
during which the Company is prevented from or delayed in proceeding with the
Construction of the Improvements by reason of any Unavoidable Delay upon
satisfaction of all of the following conditions at the time of any such
extension: (i) TDF shall have received written notice from the Company of any
requested extension and the anticipated duration thereof, (ii) no Event of
Default shall have occurred and be continuing, (iii) the Company shall have
delivered to TDF a revised Budget to the extent such extension shall affect the
Budget, and (iv) the Company shall have satisfied the requirements of Section
9.10 hereof, if applicable; provided, however, that in no event shall any such
extension extend the Completion Date for Unavoidable Delay beyond the date
reasonably agreed upon by the Company and TDF's Consultant. The Company shall
not permit and shall promptly notify TDF of any cessation of Construction of the
Improvements for a period in excess of ten (10) days not contemplated by the
Construction Schedule, unless such cessation is due to an Unavoidable Delay. An
Unavoidable Delay affecting one element or portion of the Improvements shall not
excuse the Company from its obligation to complete the remainder of the
Improvements prior to the Completion Date unless (and only to the extent that)
the factors resulting in the Unavoidable Delay also impact such other elements
or portions of the Improvements.


7.14.           Inspection of Project and Books and Records. During and after
Construction and upon twenty-four (24) hours prior notice, the Company will
permit TDF and TDF's Consultant, or designated representatives of any of them,
to enter upon the Project, at any time, with free access to inspect or examine
(i) the Project, (ii) all materials and shop drawings which are or may be kept
at the construction site, (iii) any contracts, bills of sale, statements,
receipts or vouchers, (iv) all work done, labor performed or materials furnished
in and about the Project, (v) all books, contracts and records of the Company
relating to the Project and (vi) any other documents which are reasonably
related to the Project; provided that TDF or TDF's consultant or its designated
representatives shall conduct such inspections or examinations in a way that
minimizes the disruption of the Company's operations. The Company will make its
representative available for TDF or TDFs Consultant upon reasonable notice to
discuss the Company's affairs, finances and accounts relating to the Project and
the Company will cooperate, and take all reasonable steps to cause the Prime
Contractors, the Operators, and the Trade Contractors to cooperate, with TDF or
TDF's Consultant, as the case may be, or any designated representative of
either, to enable such Person to perform its functions hereunder. In connection
therewith, the Company will keep adequate records and books of account, in which
complete entries will be made in accordance with generally accepted accounting
principles, consistently applied, reflecting, all financial records of the
Company.


7.15.            Expenses. The Company will pay promptly on demand to or for the
account of TDF, as the case may be, whether incurred prior to or after closing:
(i) TDF's reasonable counsel fees (subject to the terms of any agreements
relating thereto, and otherwise of such counsel's customary rates), it being
understood that ordinary post-closing matters relating to the issuance of the
Bonds and the Letter of Credit and this Agreement are covered by the existing
agreement with O'Neill & Borges, (ii) the fees and disbursements of TDF's
Consultant and of any other consultants or professionals hired by or on behalf
of TDF, and (iii) all other costs and expenses reasonably incurred by or on
behalf of TDF in connection with: (A) the Closing of the Loan, the issuance of
the Letter of Credit, the consummation of the transactions contemplated herein
or in any other Operative Document, (B) any amendments, modifications or waivers
of the provisions hereof or thereof, or (C) the enforcement or protection of the
rights of TDF hereunder and thereunder, Without limiting the generality of the
foregoing, the Company will pay:


(i) all taxes and recording expenses, including all filing and mortgage
recording fees and taxes, with respect to the Security Documents, and any other
documents modifying, extending or consolidating, the Security Documents;


(ii) all title insurance charges and premiums;


(iii) all appraisal, survey, investigation and insurance fees and expenses and
all costs of preparing environmental and insurance reports concerning the
Project; and


(iv) all other fees, costs and expenses referred to in Section 14.3 of this
Agreement.


7.16.            Plans, (a) The Company shall proceed with diligence and
continuity to cause Substantial Completion to occur on or before the Completion
Date in accordance with the Plans 'and all Legal Requirements. Without limiting
the generality of the foregoing, Substantial Completion shall be achieved free
and clear of Liens or claims for materials supplied or for labor or services
performed in connection with the Construction of the Improvements or otherwise.


(b) Final Plans for each Phase of the Project shall be approved by TDF and TDF's
Consultant prior to the commencement of each Phase of the Project. If TDF and
TDF's Consultant do not approve or provide comments to such final Plans for any
Phase of the Project within ten (10) Business Days after actual receipt of such
Plans by TDF's Consultant (and receipt by TDF of a copy of the transmittal
letter to the TDF's Consultant), then such Plans shall be deemed to have been
approved by TDF.


(c) The-Company shall promptly submit to TDF's Consultant for its review and
approval all proposed material changes or proposed material additions to the
Plans (simultaneously with such submission, Company shall deliver to TDF a copy
of the transmittal letter to TDF's Consultant with respect to such proposed
changes or additions). Such proposed changes or proposed additions may not be
implemented without the prior written approval of TDF, which shall not be
unreasonably denied. If TDF and TDF's Consultant do not approve or provide
comments to such proposed changes or proposed additions to the Plans for any
Phase of the Project within ten (10) Business Days after actual receipt of such
proposed changes or proposed additions to the Plans by TDF's Consultant (and
receipt by TDF of a copy of the transmittal letter to the TDF's Consultant),
then such proposed changes or proposed additions to the Plans shall be deemed to
have been approved by TDF.


(d) Company shall also deliver simultaneously with the proposed Plans (and any
modifications or amendments thereto) all relevant information and materials in
order to facilitate a proper and adequate review of the Plans (and any
modifications or amendments thereto) by TDF and TDF's Consultant, and Company
shall promptly furnish from time to time any addi-tional information and
material reasonably requested by TDF's Consultant in order to adequately. review
the Plans (and any modifications or amendments thereto).


(e) As used in this Section 7.16, the term "actual receipt" shall mean receipt
of the  Plans, or proposed changes or additions thereto, as the case may be, by
TDF's Consultant, together with all relevant supporting information and
materials.


7.17.           Delivery of Agreements. The Company will deliver to TDF,
promptly after demand, copies of any contracts, bills of sale, statements,
receipted vouchers or agreements, under which the Company claims title to any
materials, fixtures or articles incorporated in the Project and subject to the
Lien of the Mortgage. The Company shall deliver to TDF copies of all
Construction Documents and Project Documents hereafter entered into immediately
after the same are entered into.


7.18.           Correction of Work. The Company will, upon demand of TDF or
TDF's Consultant, promptly correct any structural defect in the Improvements or
any material departure from the Plans not approved by TDF and TDF's Consultant,
to the extent any such approval is required pursuant to Section 7.16 hereof, it
being agreed that the making of any Disbursement shall not constitute a waiver
of TDF's right to require compliance with this covenant with respect  to any
such defects or departures from the Plans.


7.19.           Revised Budget. The Company will, at its sole cost and expense,
furnish to TDF with each Request for Disbursement, a revised Budget, which shall
indicate revisions made to the Budget, if any, from the copies thereof
previously submitted to TDF. Such revised Budget shall be subject to the
approval of TDF, which shall not be unreasonably denied if TDF is provided with
evidence satisfactory to it as to the proposed source and availability of any
additional funds required for any increase in the proposed Budget.


7.20.           Notices. The Company shall give notice to TDF promptly upon the
occurrence of:


(a) any (i) default or event of default under any Prime Contract or Major Trade
Contract, (ii) litigation, investigation or proceeding of which the Company has
knowledge which may exist between the Company and any Government Authority and
(iii) any pending or threatened litigation or action of a Government Authority
of which the Company has knowledge concerning the presence, release, threat of
release, placement on or in, or the generation, transportation, storage,
treatment or disposal at, the Project of any Hazardous Material:


(b) any notice given or received pursuant to any of the Operative Documents, the
Project Documents or the Construction Documents alleging that a default or other
failure by the Company has occurred thereunder; and


(c) any condition which results, or is likely to result, in an Unavoidable Delay
in Substantial Completion.


Each notice pursuant to this Section 7.20 shall be accompanied by a statement of
the Company setting forth details of the occurrence referred to therein and
stating what action the Company proposes to take with respect thereto.


7.21.           No Encroachments. The Improvements shall be constructed entirely
within the perimeter of the Property and shall not encroach upon or overhang
(unless consented to in
writing by the affected property owner) any easement or right-of-way or land of
others, and when erected shall be wholly within any building restriction lines,
however established.


7.22.            Insurance. The Company shall provide and maintain at all times
insurance in such forms and covering such risks and hazards and in such amounts
and with such companies as may be required by the Pledge Agreement and Section
9, 5.3. of this Agreement, and shall deliver such originals of these policies,
or signed insurance binders relating thereto and copies of the policies, to TDF.


7.23.            Application of Insurance and Condemnation Proceeds. The
application of all insurance or condemnation proceeds realized from the damage,
destruction or condemnation of the Project, or any portion thereof, shall be
governed by the Pledge Agreement.


7.24.            Compliance with Documents. The Company shall abide by, perform
and comply with all material terms and conditions of the Management Agreements,
the Construction Documents and the other Project Documents and the Company, at
its sole cost and expense, shall use best efforts to secure or enforce the
performance of each and every material obligation, covenant, condition and
agreement to be performed by the other parties under any such documents.


7.25.            [Reserved]


7.26.            Asbestos. The Company will not install, permit to be installed
or suffer to exist in the Improvements, friable asbestos or any substance
containing asbestos and existing in a manner or for a use deemed hazardous by
federal or Commonwealth regulations respecting such material.


7.27.            Final Survey. The Company will deliver to TDF within 120 days
after the date of Substantial Completion an update of the Survey, dated no
earlier than the date of Substantial Completion, with a certification that no
encroachments exist by the Improvements or on the Property other than those
shown on the Survey and consented to, in writing, by TDF, and indicating the
completed Improvements, the dimensions thereof at ground surface level, the
distance therefrom to the facing exterior property lines and other buildings and
any set-back lines, the location of access to the Project and all utility, water
and other easements directly affecting the Project.


7.28.             Use of Disbursements. The Company will receive and apply all
Disbursements to the payment of the Hard Costs and Soft Costs within the Budget
for which the applicable Request for Disbursement was made.


7.29.             Leasing. To the extent that the Company leases space in the
Project, the Company shall lease and cause the lessee to operate the space to be
leased in a manner compatible with the operation of, the Property as a
championship golf course. From time to time upon the request of TDF, the Company
shall provide to TDF such information as TDF shall request with respect to the
Company's leasing activities and policies. All leases for all or any portion of
the Property shall be subordinate in all respects to this Agreement and to the
Security Documents. The Company shall not enter into a lease for any space in
the Property without first delivering to TDF an Assignment of Rents in
connection therewith.


7.30.             Limits on Cash Distributions to Shareholders. Unless otherwise
agreed to in writing by TDF, the Company shall not pay dividends or make other
distributions to or on behalf of any of its shareholders, or pay interest on or
principal of any Debt due to its shareholders or Affiliates at any time unless
the Company is in compliance with the following terms and conditions and such
distributions are strictly in accordance with the following priorities:


(i) To the extent there is Excess Cash Flow for any period (treated as a single
accounting period) commencing on January 1, 2001 and ending on the last day of
the fiscal year immediately preceding the date of the proposed distribution (the
"Relevant Fiscal Year"), the Company may pay or distribute to its stockholders
or Affiliates 75% o of such Excess Cash Flow, provided, (a) the Company deposits
in the Excess Cash Flow Reserve, at the time it makes such distribution, an
amount equal to one-third of the amount distributed and (b) the Company's Debt
Coverage Ratio for the Relevant Fiscal Year is at least 1.25 to 1.00; provided,
however, that if at the time of the distribution (i) the Bonds are not
redeemable pursuant to the optional redemption provisions of the Trust
Agreement, (ii) the Company is unable to purchase Term Bonds at a price of 102%
of the principal thereof or lower (as shown by a letter from an investment
banker acceptable to TDF stating. that Term Bonds at such price are not
available for purchase in the market at the time), and (iii) the maximum yield
that the Company can obtain on investments in the Excess Cash Flow Reserve is
lower by 1% or more than the weighted average interest rate of the Bonds, then
the maximum that the Company shall be required to deposit and maintain in the
Excess Cash Flow Reserve while such conditions exist shall be limited to six
months of debt service on the Bonds, calculated on the basis of the six months
commencing after the end of the month in which the distribution is to be made,
and the Company may distribute any Excess Cash Flow in excess of such maximum
amount, subject to compliance with the other provisions of this Section.


(ii) The foregoing distributions shall not be made until the audited financial
statements of the Company for the Relevant Fiscal Year have been delivered to
TDF and the calculation of Excess Cash Flow and Debt Coverage Ratio made by the
Accountant has been agreed to and accepted by TDF; provided, however, that the
Company may pay, on a quarterly basis, interest and principal to PDMPI with
respect to the remaining $8,774,340.15 of its existing loan due to PDMPI
provided it certifies that it has determined with reasonable certainty that the
amount of Excess Cash Flow that it will have after the end of the Relevant
Fiscal Year and that will be available pursuant to this Section to pay such
interest and principal will be sufficient to pay such interest and principal,
and provided that if, after the end of the Relevant Fiscal Year, it is
determined that the Company paid to PDMPI monies in excess of those that it
could pay in accordance with this Section, such excess monies, if not reimbursed
by PDMPI, shall reduce the amounts that may be paid in subsequentt years. In the
event that the Company pays to PDMPI, in accordance with the preceding proviso,
in any three fiscal years, monies in excess of those that it is ultimately
determined should have been paid, the Company shall no longer be entitled to pay
interest and principal to PDMPI on a quarterly basis pursuant to such proviso.


(iii) The restriction set forth in this Section 7.30 on the repayment of debt
due to PDMPI shall not be applicable to up to $1,500,000:in revolving debt due
to PDMPI from time to time, which may be repaid at any time from any funds
available to the Company provided (A) there is no Default or Event of Default at
the time, (B) all amounts required to be deposited in the Debt Service Reserve
and the Working Capital Reserve have been so deposited, and (C) the Company
maintains the balance of such revolving debt at zero during 15 consecutive days
during each calendar-year. In the event any of these conditions is not met, such
revolving debt shall be subject to all the restrictions set forth in this
Section 7.30.


(iv) in the event TDF does not accept the calculation of Excess Cash Flow or
Debt Coverage Ratio made by the Accountant as set forth in clause (i) above, TDF
shall identify its objections to such calculations within 30 days of receipt of
the audited financial statements (it being agreed that if TDF does not identify
any objections within such 30-day period, such calculation shall be deemed
approved by TDF), and the Company and TDF shall agree on a mutually acceptable
third party accountant to resolve the dispute. If the Company and TDF cannot
agree on a third-party accountant, then the Accountant and an accountant
designated by the TDF shall choose a third-party accountant to resolve the
dispute.


(v) There shall exist no Default or Event of Default under this Agreement at the
time the distribution is to be made.


7.31.            Compliance with Environmental Laws. The Company will comply
with any and all Legal Requirements and Environmental Laws with respect to the
discharge, removal and disposal of Hazardous Material, and the Company shall pay
or cause to be paid immediately when due the costs of removal and disposal of
any such Hazardous Material, and shall keep the Project free of any Lien imposed
pursuant to such Legal Requirements or Environmental Laws. The Company further
agrees not to release or dispose of any Hazardous Material at the Project in
violation of any applicable law or regulation, and any such release or disposal
will be in compliance with all Legal Requirements and conditions established by
TDF, if any. TDF shall have the right upon reasonable notice and for a
reasonable cause to conduct an environmental audit of the Project at any time
and at the Company's sole cost and expense. The Company shall cooperate in the
conduct of any such environmental audit. In addition to all other rights
available to TDF in connection therewith, if the Company fails to comply with
any requirement of this Section, TDF may, but shall not be obligated to, cause
the Project to be freed from the Hazardous Material, with the cost of the
removal and disposal thereof being payable by the Company upon TDF's demand
therefor, The Company shall give TDF and its agents and employees access to the
Project to remove Hazardous Material, and the Company agrees to and does hereby
indemnify and hold TDF harmless from and against all loss, costs, damages and
expenses (including, without limitation, attorneys' fees and disbursements) that
TDF may sustain by reason of the assertion against TDF by any party of any claim
in connection with such Hazardous Material, except to the extent such claim
results from TDF's or its agents' negligence or willful misconduct,


7.32.           Additional Assignments. (a) The Company agrees to enter into
Assignments of Depository Accounts and Assignments of Contracts at all such
times as the same may be required in order to ensure that TDF has a valid
security interest in all depository accounts and all contracts and agreements of
the Company, respectively, to the extent permitted by law. Within fifteen (15)
days after the end of each month, the Company shall provide TDF, on a monthly
basis, with schedules describing any new depository accounts opened (including
the name and address of each institution where such depository accounts are
held), and shall execute and deliver confirmatory written assignments of such
depository accounts to TDF.


(b) The Company further agrees to enter into an Assignment of Rents each time
that a new lease is entered into for any portion of the Project.


(c)  With the exception of leased property and equipment and property and
equipment acquired through purchase money financing, in each case in accordance
with the provisions of Section 7,4 and Section 7.5 of this Agreement, the
Company shall execute and deliver a Master Security Agreement, or Master
Security Agreements, within the meaning of and creating a security interest
under the UCC, to TDF in connection with (i) any and all tangible personal
property, including fixtures, purchased by the Company for use at or in
connection with the Property, (ii) any buses, limousines or other moving
vehicles purchased by the Company for use at or in connection with the Property,
(iii) all accounts receivable obtained in connection with the Property, and (iv)
all of the collateral assigned to TDF pursuant to the Assignment of Contracts,
Assignment of Depository Accounts, Assignment of Depository Accounts (Capital
Improvements) and Assignment of Rents, provided that such tangible personal
property, buses, limousines or other moving vehicles are not financed through
purchase money financing or Leases otherwise permitted pursuant to the terms of
this Agreement, and shall also execute and deliver on demand such other
agreements and instruments as TDF may request in order to further document or
perfect its security interest upon any of such property, including, without
limitation, UCC-1 Financing Statements, in form and substance satisfactory to
TDF, The Company shall cause the same to be properly filed for record in the
Department of State, the corresponding Section of the Property Registry of
Puerto Rico and/or the Department of Transportation and Public Works of Puerto
Rico, as applicable, at the sole cost and expense of the Company. Such Master
Security Agreement shall constitute a valid first priority lien subject to no
other liens, security interests, conditional sales contracts or title retention
agreements. TDF shall have all the rights and remedies of a secured party under
the UCC, in addition to any other rights or remedies specified in this
Agreement: The Company's principal place of business and the secured party's
address is set forth in Section 8,16.


7.33.            Amounts Secured by Mortgage. Any costs and expenses incurredd
by or amounts advanced by TDF pursuant to the terms hereof and all other
Reimbursement Obligations (as defined in the Pledge Agreement), shall be secured
by the Mortgage.


7.34.           Sole Business Puerto Rico is and shall be the only jurisdiction
in which the Company owns real property or conducts business and the sole.
business conducted by the Company at any time is and shall be the development
and operation of the Project.


7.35.            Loan Agreement Covenants. The Company shall comply with all of
the covenants of the Company set forth in the. Loan Agreement.


7.36.           Continuous Operation, The Company shall continuously operate the
Project in a sound and efficient manner, in accordance with all Legal
Requirements and Environmental Laws subject to the terms of Section 7.10 hereof.


7.37.           Accounting. The Company shall maintain accounting, management
information and cost control systems acceptable to TDF.


7.38.            Accountant, The Company shall engage the Accountant and
authorize the Accountant to communicate directly with TDF regarding the Project
and the Company.


7.39.           [Reserved]


7.40.            [Reserved]


7.41.            Affiliate Transactions. The Company shall not, without the
prior written consent of TDF, enter into any transaction that is not a bona fide
arm's-length transaction with an Affiliate of the Company, except as set forth
in Exhibit 7.41 hereof. All transactions with Affiliates of the Company,
including those set forth in Exhibit 7.41 and those approved by TDF, are and
will be on economic terms that are substantially similar or better for the
Company than those that could be obtained from an independent third party that
is not an Affiliate of the Company.


7.42.           Change in Business. The Company shall not, without the prior
written consent of TDF, substantially modify the Company's business or the
operation of the Project.


7.43.            Quality. The Company shall not, without the prioi written
consent of TDF, allow for a reduction in quality or standard of Construction, of
furniture, fixtures, equipment or operating services in connection with the
Project, from those specified in the Plans or customary in a championship Puerto
Rico golf course and a resort such as Palmas del Mar.


7.44.            Terminations. The Company shall give written notice to TDF of
its desire to terminate an Operator and the circumstances justifying such
action, as well as of its intended plans for replacing such Operator, not less
than 1 day prior to the proposed date of termination.


7.45.            Events of Taxability. The Company shall not, without the prior
written consent of TDF, take any action or fail to take any action that would
constitute an Event of Taxability, as defined in the Loan Agreement.


7.46.            Easements, Covenants and Restrictions, Except for routine
utility, golf course, drainage, and access easements, which shall be located on
a survey (a copy of which shall be provided to TDF) and which shall not
unreasonably interfere with the development or use of the Property, the Company
shall not, without the prior written consent of TDF, which shall not be
unreasonably denied, record any easements, covenants, conditions or restrictions
against any portion of the Property,


7.47.           Reporting Requirements, In addition to any other documents,
statements, balance sheets, instruments, notices, materials and information
required to be provided by'the Company to TDF, the Company shall provide or
cause to be provided to TDF the following:


(a) on a monthly basis during Construction of the Project, project
implementation and progress reports, all in form, substance and detail
reasonably satisfactory to TDF and TDF's Consultant;


(b) on a monthly basis, all reports regularly prepared by any of the Operators
for delivery to the Company;


(c) on an annual basis, not more than 120 days following the end of the
Company's fiscal year, statements of financial transactions with Affiliates of
the Company, in form, substance and detail satisfactory to TDF;


(d) as they arise, notice of events known to the Company which are likely to
cause a default pursuant to any of the Operative Documents, the Trust Agreement
or any documents executed in connection therewith; and


(e) as they arise, notice of material adverse events or conditions affecting the
Project.


7.48.           [Reserved]


7.49.           Tax and Insurance Escrow. If required by TDF during the
continuance of a Default or Event of Default, the Company shall deposit
quarterly with TDF during the term of this Agreement, in an interest bearing
account (to the extent permitted under the Trust Agreement and otherwise
permitted under law), a sum equal to one-fourth of the yearly taxes and
assessments which may be levied against the Property, and one-fourth of the
yearly premiums for insurance thereon, Any insufficiency of such account to pay
such taxes, assessments and premiums when due, shall be paid by the Company into
the aforesaid account upon demand by TDF. The amount of all deposits required to
be made hereunder for taxes and assessments shall be calculated assuming that
the maximum discounts allowable under the then current law for the early payment
of taxes and assessments shall be taken: TDF hereby covenants and agrees with
the Company to pay all taxes and assessments within the period entitling the
Company to the maximum discount available by law for the payment of such taxes
and assessments. If, by reason of any default by the Company under the Operative
Documents, TDF declares all sums secured thereby to be due and payable, TDF may
then apply any funds in said account against the entire outstanding balance due
TDF.


7.50.           Operating Budget. Within thirty (30) days prior to the
commencement of each fiscal year of the Company, the Company shall submit to TDF
for its review a projected annual operating budget substantially in the form
customarily used in the industry (the "Operating Budget") together with
assumptions in narrative form, which shall set forth in detail (i) monthly
estimates of revenues, including estimates of membership fees and green fees,
(ii) an annual capital improvements budget; (iii) an annual advertising and
marketing budget; (iv) departmental revenues and expenses; (v) projected gross
operating profit; (vi) projected cash flow; and (vii) a separate Line Item,
consistent with the Chart of Accounts recommended by the Uniform System of
Accounts, as to any major category of expense.


7.51.           [Reserved]


7.52.            Equipment Leases. The Company shall assign to TDF, as
collateral security, and provide TDF with copies of, all major equipment leases
pertaining to the leasing of furniture, fixtures and equipment at the Project
together with agreements or consents from all major equipment lessors confirming
that TDF shall become the lessee under such leases upon an Event of Default. The
Company shall not lease any equipment the purchase of which is contemplated in a
budget submitted to TDF without the prior written approval of TDF. For purposes
of this subsection, the term "major equipment leases" shall mean equipment
leases which provide for annual lease payments equal to or greater than $50,000
per year.


7.53.           Prime Contractors, Each Prime Contract shall be with a Prime
Contractor approved for such work by TDF's Consultant. Prior to commencing any
work in connection with the Project, each Prime Contractor shall provide its
Consent and Agreement to the collateral assignment to TDF of its Prime Contract,


7.54.           Prime Contracts, Each Prime Contract shall be on the form of
contract approved by TDF in accordance with Section 10.2 hereof, and shall
require that each Prime Contractor maintain insurance coverages reasonably
acceptable to TDF.


7.55.           Contracts Calling for Deposits. Each contract for the purchase
of materials as to which a deposit is to be funded pursuant to Section 9.5.2
hereof to be incorporated into the Improvements shall contain a provision
providing that such contract shall be assignable without the prior written
approval of the vendor of such materials,


7.56.            [Reserved.]


7.57.           Payment of Debts, The Company shall not fail to pay any material
Debt or Debts, as the case may be (but excluding Debt pursuant to this
Agreement), or any interest or premium thereon, when due (whether by scheduled
maturity, required prepayment, acceleration, demand or Otherwise) and permit
such failure to continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt or Debts; or otherwise default
under any agreement or instrument relating to any such Debt or Debts, or permit
any other event to occur and continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such default or
event is to accelerate the maturity of such Debt or Debts or to cause the holder
of such Debt or Debts (or any trustee or agent for the holders thereof) to
threaten expressly or by implication, the acceleration of the maturity of such
Debt or Debts; or permit any Debt or Debts to be declared to be due and payable,
or required to be prepaid (other than by regularly scheduled required
prepayment), prior to the stated maturity thereof,


7.58.           No Assignments, The Company shall not assign any Disbursement to
be made pursuant to this Agreement, the Trust Agreement or the Loan Agreement,
or any interest in any of the foregoing, except as may be expressly permitted
hereunder.


7.59.            Establishment and Replenishment of Working Capital Reserve. The
Company shall establish a Working Capital Reserve, which shall initially be
funded with $800,000 from the proceeds of the Bonds. The Company shall, on an
annual basis within 120 days after the end of the Company's fiscal year, prior
to making any distributions to its shareholders as contemplated by Section 7.30,
replenish from any available funds (to the extent of such available funds) the
Working Capital Reserve, to the extent of disbursements made therefrom not
previously replenished.


7.60.            Establishment and Funding of Excess Cash Flow Reserve. The
Company shall establish an Excess Cash Flow Reserve. The Company shall, prior to
making any distributions to its stockholders as contemplated by Section 7.30,
deposit into the Excess Cash Flow Reserve the amount required by Section 7.30.
Funds in the Excess Cash Flow Reserve shall be invested in investments selected
by the Company and reasonably approved by TDF (it being agreed that investments
permitted under the Trust Agreement are hereby approved by TDF), shall be
pledged to TDF to secure the Company's obligations hereunder and may be used by
the Company (i) to redeem or purchase any of the Term Bonds (or, with the prior
written consent of TDF, Serial
Bonds) for cancellation, (ii) to finance extraordinary capital improvements
approved by TDF (it being understood that regularly scheduled capital
improvements shall not normally be funded from the Excess Cash Flow Reserve), or
(iii) with the prior written approval of TDF, to cover operating deficits,


7.61.           Funding of Debt Service Reserve, TDF acknowledges that the Debt
Service Reserve may be utilized, from time to time, for the payment by the
Trustee of interest on and principal of the Bonds, whether at maturity, by
acceleration or in satisfaction of the Amortization Requirement, as that term is
defined in the Trust Agreement. The Company shall be obligated to replenish the
Debt Service Reserve to the extent of any Debt Service Reserve Fund Deficiency,
as that term is defined in the Trust Agreement, in accordance with the terms of
Section 4.01 of the Loan Agreement and Section 7.11 of this Agreement.


7.62.           Optional Redemption of Bonds. TDF hereby agrees that, to the
extent the Company is permitted to purchase Bonds or to redeem Bonds pursuant to
the optional redemption provisions of the Trust Agreement, the Company may
purchase or redeem Bonds in any order of maturity, provided such purchase or
redemption is made with funds other than those deposited in the Excess Cash Flow
Reserve.


7.63.           [Reserved ]


8.           REPRESENTATIONS AND WARRANTIES. The Company represents and warrants
to TDF as follows (which representations and warranties shall survive the
execution and delivery of this Agreement and the other Operative Documents,
regardless of any investigation made by TDF or on its behalf):


8.1.           Due Organization.


8.1.1. The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, is duly authorized to do
business in Puerto Rico, and has all necessary power and authority to own its
properties, to conduct its business as presently conducted or proposed to be
conducted, and to enter into and perform its obligations under this Agreement,
the other Operative Documents and the Construction Documents to which the
Company is a party, and possesses all licenses and approvals necessary for the
conduct of its business as it exists at such time. True and complete copies of
the Company's certificate of incorporation and by-laws have been delivered to
TDF. The only shareholder of the Company is PDMPI, which is a wholly-owned
subsidiary of Maxxam.


8.2.           No Violation. The consummation of the transactions herein
contemplated and the execution, delivery and performance by the Company of its
obligations under this Agree-ment, the other Operative Documents, the Project
Documents and the Construction Documents to which it is a party and all other
agreements to be executed by the Company in connection herewith or therewith
have been duly authorized by all necessary corporate action, and do not and will
not violate any Legal Requirement or any law or any regulation, order, writ,
judgment, injunction or decree of any Government Authority known to the Company,
or result in a breach of any of the terms, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of any Lien
upon any of the assets of the Company (except as contemplated hereby and by the
other Operative Documents) pursuant to the terms of the Company's articles of
incorporation or by-laws, or any morfgage, indenture, agreement or instrument to
which the Company is a party or by which it or any of its properties is bound.
The Project and the use, occupancy, operation and condition thereof, in its
present stage, are in compliance with all applicable Legal Requirements except
as otherwise provided in Exhibit 8.2 hereof


8.3.           Consents. All authorizations, consents and approvals of, notices
to, registrations or filings with, or other actions in respect of or by, any
governmental body, agency or other instrumentality or court (collectively, the
"Consents") required in connection with the execution, delivery and performance
by the Company of this Agreement, the other Operative Documents, the Project
Documents and the existing Construction Documents and all other agreements to be
executed by the Company in connection herewith or therewith to which it is a
party have been duly obtained, given or taken and are in full force and effect
or will be duly obtained, given or taken and will be in full force and effect
when required or prior to commencement of each Phase, and the Company agrees
that all consents required for the Construction and operation of the
Improvements and otherwise in connection with the carrying out or performance of
any of the transactions required or contemplated hereby or thereby will be
obtained when required. A list of all material licenses and permits required to
operate and construct the Project is attached as Exhibit 8.3 hereto.


8.4.           Enforceability. This Agreement, the other Operative Documents,
the existing Project Documents and the existing Construction Documents to which
the Company is a party have been duly executed and delivered on behalf of the
Company and are legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms subject to applicable
bankruptcy, reorganization, insolvency and other similar laws now or hereafter
in effect, affecting the enforcement of creditors' rights generally.


8.5.            No Litigation. Except as set forth in Exhibit 8.5 hereof, there
is no action, suit, proceeding, inquiry or investigation, at law or in equity,
before or by any court, public board or body pending of which the Company has
been notified or, to the best of the Company's knowledge, threatened against or
affecting the Company or the Project, or any portion thereof (including, without
limitation, any condemnation or eminent domain proceeding against the Project,
or any portion thereof), wherein an unfavorable decision, ruling or finding
would have an adverse effect on the properties, business, condition (financial
or other) or results of operations of the Company, the transactions contemplated
by this Agreement, the Project, the other Operative Documents, the Project
Documents and the existing Construction Documents or which would adversely
affect the validity or enforceability of, or the authority or ability of the
Company to perform its obligations under, this Agreement, the other Operative
Documents, the Project Documents and the existing Construction Documents to
which it is a party.


8.6.           No Defaults. Except as provided in Exhibits 8.2, 8.5 and 8.22,
the Company is not in default under nor are there any violations or notices or
other records of violation of any law or any regulation, order, writ, injunction
or decree of any court or governmental body, agency or other instrumentality
applicable to the Company (including, without limitation, any zoning, health,
safety, building, environmental or other statute, ordinance or restriction
affecting all or any part of the Project or any use or condition thereof), and
no default has occurred and is continuing under this Agreement, any Debt or any
indenture or other agreement or instrument governing outstanding Debt of the
Company, or any other contract, agreement or instrument to which the Company is
a party or by which it or its property is bound, and no event has occurred which
with the giving of notice or the passage of time or both would constitute such a
default.


8.7.           Tax Returns. The Company has filed all tax returns, or extensions
thereof, required by law to be filed, and has paid all taxes, assessments and
other governmental charges levied upon the Company and its properties, assets,
income and franchises which are due and payable, other than those presently
payable without penalty or interest. The charges, accruals and reserves on the
books of the Company in respect of federal, state and commonwealth income taxes
for all fiscal periods are adequate in the opinion of the Company.


8.8.           Compliance with ERISA. Each Employment Compensation Plan, if any,
is in substantial compliance with ERISA, all contributions required to be made
to any Employment Compensation Plan by its terms, the Code or ERISA (including
any quarterly installments required under Section 412(m) of the Code) have been
made by the applicable due date, no Employment Compensation Plan is insolvent or
in reorganization, no Plan has an accumulated or waived funding deficiency
within the meaning of Section 412 of the Code, neither the Company nor a
Subsidiary nor an ERISA Affiliate has incurred any material liability (including
any material contingent liability) to or on account of an Employment
Compensation Plan pursuant to Section 4062, 4063, 4064, 4201 or 4204 of ERISA,
no proceedings have been instituted to terminate any Plan, and no condition
exists which presents a material risk to the Company or a Subsidiary of
incurring a liability to or on account of an Employment Compensation Plan
pursuant to any of the foregoing Sections of ERISA.


8.9.            Other Facts. There is no fact within the Company's knowledge
particular to the Company or the Project which directly adversely affects or in
the future is likely to directly adversely affect the business, property, assets
or financial condition of the Company which has not been set forth in this
Agreement or in any other Operative Documents,


8.10.            Other Representations and Warranties, The Company hereby makes
to TDF each of the representations and warranties made by the Company contained
in the Operative Documents to which the Company is a party as if such
representations and warranties were set forth in full herein.


8.11.           Financial Statements. The Financial Statement of the Company
previously delivered to TDF fairly presents the financial position of the
Company, as of such dates and the results of its operations and changes in its
financial positions for the period then ended, all in accordance with generally
accepted accounting principles as in effect from time to time, applied on a
basis consistent with the most recent financial statements of the Company
delivered to TDF. The Company does not have any contingent obligations,
liabilities for taxes or other outstanding liabilities or obligations, fixed or
contingent, which are material, individually or in the aggregate, except for the
following outstanding obligations: (i) the Loan, (ii) those liabilities and
obligations in connection with the Project that have been disclosed to TDF and
(iii) those liabilities and obligations disclosed in the financial statements
described in this Section 8.11. Since the respective dates set forth in the
Financial Statements described in the first sentence of this Section. 8.11 there
has been no adverse change in the condition (financial or other), business,
operations or prospects of the Company. Neither the aforesaid financial
statements of the Company, nor any certificate or statement furnished to TDF by
or on behalf of the Company in connection with the transactions contemplated
hereby nor any representation nor warranty in this Agreement, when taken
collectively as a whole and in the context made and to whom made, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained therein or herein not misleading in
light of the circumstances in which they were made.


8.12.            Margin Regulations. The Company is not engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of "purchasing" or "carrying" any "margin stock" within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System. No part of
the proceeds of the Bonds will be used to purchase or carry any margin stock, or
to extend credit to others for that purpose,- or for any purpose that violates
the provisions of Regulation U or X of the Board of Governors of the Federal
Reserve System.


8.13.            Investment Company Act. The Company is not an "investment
company" or a company "controlled" by an "investment company" within the meaning
of the Investment Company Act of 1940, as amended.


8.14.           Disclosure. The Preliminary Official Statement, as of its date,
and the Official Statement, as of its date and as of the date hereof, did not
and do not contain any untrue state-ment of material fact or omit to state any
material fact (other than any fact relating to and supplied by TDF) necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.


8.15.           Management Agreements and other Agreements. The Management
Agreements are in full force and effect; no event has occurred and is continuing
which constitutes a default on the part of the Company under the Management
Agreements, or would constitute any such default but for the giving of notice or
lapse of time or both, The Construction Contracts, the Architect Agreements, the
Trade Contracts, the other Construction Documents and the other Project
Documents heretofore executed by the Company are in full 'force and effect, not
having been amended, modified, terminated or otherwise changed, or the
provisions thereof waived, except as permitted hereunder.


8.16.           Location of Company, The place of business or chief executive
office of the Company is located in Humacao, Puerto Rico. The Company will give
TDF prior written notice of any relocation of such office.


8.17.            Plans; Construction. The Plans are satisfactory to the Company
and have been approved, to the extent required by applicable law, ordinance or
regulation or any effective restrictive covenant, by all Government Authorities
and the beneficiaries of any such covenant, respectively. All Construction, if
any, heretofore performed in connection with the Improvements has been performed
within the perimeter of the Property or within the area of an easement
benefitting the Property and with respect to which such Construction is
permitted, and in accordance with the Plans and all Legal Requirements, and such
Construction has been fully paid for or else payment is not yet due or payment
is being disputed in good faith, provided that any such disputes are described
in Exhibit 8,17 and such failure to pay would not adversely affect the Company's
ownership rights in the Project. When constructed, the Improvements will be free
of structural defects. The Company has no knowledge of any violation of any
Legal Requirements with respect to the Improvements, and the anticipated use
thereof complies with all restrictive covenants. affecting the Project and, to
the Company's knowledge, all Legal Requirements.


8.18.           Availability of Utilities. All utility services and facilities
necessary for the Improvements and, upon completion of Construction, the
operation and occupancy of the Improvements for their intended purposes and
which must be. obtained from sources located outside the boundaries of the
Property are available at the boundaries of the Property, including water
supply, storm and sanitary sewer facilities, and electric and telephone
facilities.


8.19.           No Liens. Except for the Operative Documents, the Construction
Documents, the Project Documents, and the Permitted Encumbrances, the Company
has made no contract or arrangement of any kind, the performance of which by the
other party thereto would give rise to a Lien against all or any portion of the
Collateral.


8.20.            Compliance with Building Codes, Zoning Laws, Etc. The current
zoning law and declarations covering the Project permit the Construction of the
Improvements, and, upon completion of Construction, permit the Improvements to
be used as contemplated by this Agreement. The Project and, upon completion of
Construction, the Improvements and the proposed use thereof will be in all
material respects in compliance with all Permits and all Legal Requirements,


8.21.           Security Documents, The provisions of each Security Document are
effective to create a legal, valid and enforceable Lien on or security interest
in all of the Collateral described therein, subject to the proper filing thereof
when required, and when the appropriate recordings and filings have been
effected in public offices, each of the Security Documents will constitute a
perfected Lien on and security interest in all right, title, estate and interest
in the Collateral described therein, prior and superior to all other Liens,
except as permitted under this Agreement and the Operative Documents.


8.22.           Hazardous Materials. To the best of the Company's knowledge,
except as described in Exhibit 8.22, the Property and the Improvements are not
currently, and have never been, subject to Hazardous Materials or their effects
in any material respect. The Property and the Improvements thereon are in
compliance in all material respects with the Environmental Laws except as
provided in Exhibit 8.22 hereof The Company has no knowledge of any claims,
litigation, administrative or other proceedings, whether actual or threatened,
or judgements or orders, regarding any Hazardous Materials relating in any way
to the Property or the Improvements.


9.           DISBURSEMENTS.


9.1.           Funds for Disbursement. The funds to be disbursed for
Construction of the Improvements and development of the Project shall be those
funds under the control of the Trustee pursuant to the Trust Agreement and such
additional funds as are deposited with the Trustee from time to time in its
separate and distinct capacity as agent pursuant to the Investment Agreement.
Such funds, as augmented from time to time from whatever source, shall be
available for the payment of the amounts referred to in the Budget, in
accordance with the terms of this Agreement. In no event shall TDF be obligated
to independently provide any funds to the Trustee in connection with the
Project.


9.2.           Requirements for All Disbursements.


9.2.1.   Procedures for Disbursements. Any and all Requests for Disbursements by
the Company shall be in accordance with the following terms and conditions:


9.2.1.1.each Request for Disbursement shall require the approval of TDF prior to
submission to the Trustee for funding;


9.2.1.2. each such Request for Disbursement shall be executed by an Authorized
Company Representative and shall be delivered to TDF, after having been reviewed
by TDF's Consultant, together with supporting information and materials, not
less than ten (10) Business Days prior to the proposed date of Disbursement by
the Trustee;


9.2.1.3. with the exception of the Initial Disbursement, all Disbursements by
the Trustee shall be made on a monthly basis;


9.2.1.4. TDF shall not be obligated to approve aRequest for Disbursement unless
TDF is satisfied that (i) there exists no Default or Event of Default, and (ii)
the conditions precedent under this Agreement to the making of such Disbursement
have been satisfied by Company;


9.2.1.5. Each Request for Disbursement shall be accompanied by the revised
Budget, if any, required by Section 7.19; and


9.2.1.6.  After receiving any Request for Disbursement, if TDF shall determine
that the conditions to a Disbursement specified in this Agreement-have not been
satisfied with respect to such requested Disbursement, then TDF shall give the
Company notice to such effect not less than three (3) Business Days prior to the
proposed date of Disbursement, or if such conditions have been satisfied, then
TDF shall approve in writing such Request for Disbursement not later than the
proposed date of Disbursement. If TDF fails to give such notice or approval
within the time period provided above, the Request for Disbursement shall be
deemed to have been approved.


9.2.2.   Contents of Request for Disbursement. Each Request for Disbursement
shall specify:


9.2.2.1. the amount that the Company requests be disbursed and the amount to be
allocated to each Line Item;


9.2.2.2. the amount contained in each Line Item (as modified from time to time)
for which disbursement is requested, the amount allocated to each Trade Cost
Item, insofar as a Disbursement from the Construction Line Item is requested,
the amount remaining in each such Line Item and Trade Cost Item, the portion of
the amount remaining in each such Trade Cost Item representing Retainage in
connection with prior Disbursements, if applicable, and the amount of Retainage
to be reserved from the requested Disbursement;


9.2.2.3. the percentage of completion, performance or delivery, as applicable,
of the work, materials, services or expenses represented by each such Line Item
and with regard to Disbursements requested for the Construction Line Item, as to
each Trade Cost Item; and


9.2.2.4. the amount of any adjustment to any Line Item requested by the Company
and the source of funds for such requested adjustment.


9.2.3     Method of Disbursement, Subject to the provisions of this Agreement
and the Loan Agreement, TDF will direct the Trustee to disburse Project Funds in
installments as follows:


9.2.3.1.  as to Hard Costs, all Disbursements for which .a Request for
Disbursement has been made shall be based on the percentage of completion as
agreed to by the TDF Consul-tant and the Company for Trade Cost Items, as
applied to the actual amount contracted for relative to such Trade Cost Items;
and


                9.2.3.2. as to Soft Costs, all Disbursements shall be in amounts
equal to the aggregate of Soft Costs incurred by the Company through the end of
the period covered by the relevant Request for Disbursement.


               9.2.3.3.  The amounts determined pursuant to subsection 9.2.3.1
and subsection 9.2.3.2 shall be reduced, to the extent applicable, by the
following:


(a) the total of the Disbursements theretofore authorized or directed by TDF to
be made by the Trustee for such labor, -services or materials;


(b) any costs covered by the relevant Request for Disbursement not approved,
certified or verified as provided herein; and


(c)  as to Hard Costs only, the Retainage,


                 9.2.4.  Partial Disbursements. If any or all conditions
precedent to making a Disbursement have not been satisfied on the applicable
funding date for such Disbursement, TDF shall authorize or direct the Trustee to
disburse only that portion of the requested Disbursement for which all of the
conditions have been satisfied.


                 9.2.5.  Retainages. All Disbursements for Hard Costs other than
(a) deposits placed pursuant to Section 9.5.2 hereof, (b) Stored Materials
pursuant to Section 9.5.3, hereof, and (c) vehicles and tangible personal
property pursuant to Section 9.6.1 hereof, shall be subject to a retention (each
a "Retainage") equal to (i) a total of 10% of the requested amount until
Construction under the relevant Construction Contract is 90% o complete, as
determined by TDF's Consultant, and (ii) zero percent (0%) after Construction
under the relevant Construction Contract is more than 90% complete, as
determined by TDF's Consultant. All Retainage shall be disbursed simultaneously
with the Final Disbursement in accordance with Section 9.8 hereof.


9.3.           Disbursement on the Date of Issuance. Provided that all of the
conditions precedent set forth in Section 4 hereof have been met, TDF shall
authorize and direct the Trustee to make the Initial Disbursement on the Date of
Issuance.


9.4.           [Reserved.


9.5.           Disbursements For Construction Items within the Budget.


  9.5.1. Requests for Disbursement. Each Request for Disbursement for
construction items within the Budget shall comply with Section 9.2 of this
Agreement and shall be accompanied by (i) an Application and Certificate for
Payment (AIA Document G702 and AIA Document G703), substantially in the form
attached hereto as Exhibit 9.5.1, with such changes as TDF or TDF's Consultant
may reasonably request, (ii) the Prime Contractor's, the Major Trade
Contractor's and the Trade Contractor's, requisition for payment, dated on or
about the date of such Request for Disbursement, accompanied by true copies of
unpaid invoices and receipted bills and noting that the only amounts due and
owing (other than any retainage pursuant to the terms of the applicable Prime
Contract, Major Trade Contract or Trade Contract) are the amounts to be paid to
the Prime Contractor, Major Trade Contractor or Trade Contractor out of the
Disbursement being requested or amounts due and payable but which are being
disputed by the Company and which are not included in such Request for
Disbursement, each of which shall be certified as true and. complete by the
Company, (iii) a list of all Major Trade Contracts, Trade Contracts and Prime
Contracts executed since the date of the last preceding Disbursement, together
with a certification that copies of the same have been submitted to TDF's
Consultant prior to the date of such Request for Disbursement, (iv) a list of
all Material Work Changes, together with a statement by the Company that copies
of the same have been submitted to TDF's Consultant prior to or
contemporaneously with the date of such Request for Disbursement, and copies of
any other modifications of previously submitted Prime Contracts, Major Trade
Contracts and Trade Contracts, (v) a list of all modifications, amendments or
revisions to the Plans, together with copies thereof and backup materials
required to be provided pursuant to Section 7.16 of this Agreement, to the
extent not previously submitted, and (vi) evidence satisfactory to TDF that the
full amount of the proceeds of the last preceding Disbursement has been paid out
by the Company in accordance with the terms and conditions of this Agreement. In
the case of any Disbursement to pay any Soft Cost (other than. interest due with
respect to the Loan), such Request for Disbursement shall be accompanied by true
copies of the unpaid invoices and a description of the costs for which the
Disbursement is being made.


   9.5.2  Disbursements for Deposits. Disbursements for deposits placed with
suppliers for materials, fabricated items or custom equipment (including,
without limitation, furniture, fixtures, and equipment) shall be made in the
amount of such deposits, in accordance with the terms of Sections 9.2 and 9.5.1
of this Agreement and the following terms and conditions:


9.5.2.1. All contract rights relating to the purchase of such materials shall be
vested in the Company.


9.5.2.2. The Company shall deliver to TDF with respect to such deposits, copies
of purchase orders or contracts and collateral assignments of the same to TDF.


9.5.2.3. In the event that such materials have a value in excess of $50,000, an
acknowledgment of and consent to such assignment by the vendor of such
materials,, at the sole cost and expense of the Company, if necessary to perfect
a first priority security interest in favor of TDF in and to such purchase
orders or contracts.


   9.5.3.  Disbursements for Stored Materials. Disbursements for materials,
fabricated goods and custom equipment stored on or away from the Property
(collectively, "Stored Materials") shall be made in accordance with the terms of
Sections 9.2 and 9.5.1, of this Agreement and the following terms and
conditions:


9.5.3.1 The Company shall provide proof satisfactory to TDF. that such Stored
Materials are insured against all risk of loss for their full replacement cost,
or if such insurance is not commercially available at reasonable rates, such
lesser amount as is agreed upon by TDF's Consultant and the Company as being
commercially reasonable and that such insurance contains a standard mortgagee
loss payable endorsement.


9.5.3.2. The Company shall deliver to TDF (i) evidence satisfactory to TDF that
(x) security measures have been taken to protect the Stored Materials from
theft, casualty or deterioration including, if requested by TDF, storage in a
bonded warehouse and (y) the Stored Materials are identified to the Project and
are segregated so as to adequately give notice to all third parties of the
Company's title in and to such materials, and (ii) if requested by TDF, written
evidence from the supplier of the Stored Materials identifying such materials
and indicating that ownership thereof is vested in the Company, free and clear
of all Liens in favor of the supplier.


.9.5.3.3. If such materials have a value in excess of $50,000 and are located
within the Commonwealth of Puerto Rico, TDF shall have received evidence
satisfactory to TDF, which may include a security agreement, a UCC-1 Financing
Statement, and a UCC-3 financing statement, granting TDF a first priority lien
on and security interest in such materials registered in the appropriate
registries, of TDF's perfected first priority lien on such materials. TDF is
hereby authorized to withdraw an amount necessary to pay any taxes, filing fees
or the like (in connection with such filing) from the Project Funds, without the
requirement of any approval by the Company,


9.5.3.4.  In the event that any such Stored Materials are to be located outside
of the Commonwealth of Puerto Rico for a period in excess of 30 Business Days
and have a value in excess of $50,000, or that TDF reasonably believes that the
Company may grant a security interest in the same Stored Materials to another
party, or there exists a Default pursuant to this Agreement, the Company shall
provide TDF with a perfected first priority lien on and security interest in
such materials while the same are outside of the Commonwealth of Puerto Rico as
a condition to TDF authorizing a Disbursement for such Stored Materials. In such
instance, TDF is authorized hereby to withdraw an amount necessary to pay any
taxes, filing fees or the like (in connection with the perfection of such a
security interest) from the Project Fund, without the requirement of any
approval by the Company.


9.5.3.5. TDF shall not be obligated to authorize or direct the Trustee to
make.a. Disbursement with respect to any Stored Materials if such materials are
stolen, lost or in any other manner misplaced, destroyed or rendered unusable or
unavailable prior to the making of any Disbursement with respect thereto; or
otherwise to. make any Disbursement on account of the cost of replacement
thereof (unless such Disbursement is within the Budget or unless such
Disbursement involves the release of insurance proceeds required to be released
to the Company pursuant to the terms of the Pledge Agreement).


9.6.            Disbursements for Development Items within the Budget. Each
Request for Disbursement for development items within the Budget shall comply
with Section 9.2 of this Agreement and, to the extent applicable, any other
provisions set forth in this Section 9.6.


9.6.1. Disbursements for Vehicles/Tangible Personal Property. Notwithstanding
anything herein to the contrary and in addition to the requirements of Section
9.2 and Section 9.5 hereunder, in connection with any Disbursement hereunder
for. the acquisition by the Company of (a) any tangible personal property, or
(b) any buses, limousines or other moving vehicles, the Company shall, within
five (5) days after the date of purchase, (x) provide TDF with a detailed list
of all items purchased which shall include serial numbers, if applicable, and
(y) promptly upon delivery to Puerto Rico execute and deliver, upon TDF's
request, a security agreement, UCC-1 Financing Statement or UCC-3 financing
statement, at its sole cost and expense, and cause such. security agreement,
UCC-1 Financing Statement or UCC-3 financing statement to be properly filed for
record in the Department of State, the corresponding Section of the Property
Registry of Puerto Rico and/or the Department of Transportation and Public Works
of Puerto Rico, as applicable.


9.6.2.           [Reserved]


9.6.3. Disbursements for Working Capital Deficits, Disbursements for Working
Capital Deficits ("Working Capital Deficit Advances"), shall be made not more
frequently,than quarterly. At any time after the end of a fiscal quarter of the
Company the Company may deliver a Request for Disbursement to cover Working
Capital Deficits for such fiscal quarter. Each Request for Disbursement shall be
in accordance with the requirements of Section 9.2 of this Agreement and shall
be accompanied by the financial statements for such fiscal quarter of the
Company and a calculation of the amount of the Working Capital Deficit. In no
event shall the aggregate amount of Disbursements for Working Capital Deficits
exceed the amount specified in the Budget for the Working Capital Deficit
Reserve. In addition, Working Capital Deficits may be funded from monies in the
Excess Cash Flow Reserve, to the extent approved by TDF pursuant to Section
7.60.


9.6.4. Discretionary Disbursements for Cost Overruns. In the event of cost
overruns in development items within the Budget, the Company may request, after
application of funds within the contingency line item, that TDF allow the
reallocation of the funds within the Line Item for Working Capital Reserve to
the Line Items within the Budget in which such cost overruns have occurred,
provided, however, the approval of such an allocation shall be within the
reasonable discretion of TDF and may be conditioned upon reallocations from
other Line Items, renegotiation of sums reflected in other Line Items, the
deposit of additional funds or other security with TDF or such other conditions
as TDF may reasonably determine to be appropriate, The Company acknowledges that
TDF shall have no obligation to reallocate such funds from the Line Item for
Working Capital Reserve and that the failure of TDF to agree to such a
reallocation shall not affect in any way TDF's rights pursuant to this
Agreement, including, without limitation, the right to refrain from authorizing
any Requests for Disbursements until such time as an imbalance in the Loan has
been corrected, or the right to declare a Default upon the failure of the
Company to bring the Loan into balance in accordance with the terms of this
Agreement.


9.7.           Disbursements after Default. At its option, TDF may, after the
occurrence and during the continuance of a Default or an Event of Default,
authorize or direct the Trustee to make all Disbursements for work performed or
materials furnished directly to Trade Contractors or Prime Contractors, as the
case may be, after giving notice to the Company as to each such Disbursement, by
deposit in an appropriately designated special bank account and/or by check
payable to the Person to whom a Disbursement is to be made, and the execution of
this Agreement by the Company shall, and hereby does, constitute an irrevocable
direction and authorization to so disburse the funds. No further direction or
authorization from the Company shall be necessary or required for such direct
Disbursements and all such Disbursements shall satisfy pro tanto the obligations
of TDF hereunder and shall be secured by the applicable Security Documents as
fully as if made to the Company, regardless of the disposition thereof by any
Trade Contractor or Prime Contractor.


9.8.           Final Disbursement, The final Disbursement of the proceeds of the
Loan shall be conditioned on, in addition to those items listed in this
Agreement, TDF's receipt, prior to authorizing or directing the Trustee to make
such Disbursement, of written assurance satisfactory to TDF from TDF's
Consultant to the effect that Construction of the Improvements has been
completed, and any necessary utilities have been finished and made available for
use, in accordance with the Plans.


9.9           [Reserved]


9. 10.              Loan Balance. Anything in this Agreement contained to the
contrary notwithstanding, it is expressly understood and agreed that the Loan
shall at all times be in balance. The Loan shall be in balance when each Line
Item is in balance, A Line Item shall be deemed to be in balance if the
aggregate of the funds allocated to such Line Item, after provision for any
reallocation then permissible pursuant to Section 9.11 below, is sufficient to
pay the amounts contemplated within such Line Item, as estimated by TDF,
including, without limitation, the payment of interest due with respect to the
Loan through the date of Substantial Completion estimated by TDF's Consultant,
The Company agrees that, if, (i) TDF reasonably determines that the Loan is not
in balance, or (ii) TDF determines that the amount of the undisbursed Project
Funds shall at any time be insufficient, and (iii) the insufficiency is not
caused by an imbalance within the Budget, the Company shall, within ten (10)
days of receipt of written notice from TDF, deposit with TDF cash or equivalent
security or such other security as is acceptable to TDF in its sole and absolute
discretion to eliminate such imbalance. Any funds deposited with TDF pursuant to
this Section 9,10 on account of any deficiency may be applied by TDF or by the
Trustee at the direction of TDF to pay costs of the Line Items as to which such
projected or anticipated deficiencies exist before TDF shall direct or authorize
the Trustee to disburse proceeds of the Loan to pay such costs,


9.11.           Reallocation. The Company may reallocate savings in any Line
Item to any other Line Item, subject, in each case, to (i) proof that cost
savings in a Line Item shall have actually been achieved based on the full and
complete performance of all work performed or services or labor to be provided
in connection with such Line Item or (ii) TDF's Consultant determination that
such cost savings will be achieved and that such cost savings shall not have and
will not result in any reduction in the quality for the economic viability of
the Project.


9.12.           Allocation of Cost Savings. If after the final Disbursement
pursuant to Section 9.8 of this Agreement TDF determines that (i) there has been
a cost savings in a Line Item or Line Items, (ii) and there are no cost overruns
in any other Line Item, the cost savings under a Line Item or Line Items shall
be disbursed in accordance with the terms of the Trust Agreement, to the extent
that the undisbursed Project Funds are Bond Proceeds, and to the Working Capital
Reserve, to the extent that the undisbursed Project Funds are other than Bond
Proceeds; provided, however, that, subject to the approval of TDF and (if the
undisbursed funds are Bond Proceeds) the Issuer, such funds may be used for such
capital improvements as shall be previously approved in writing by TDF and, if
applicable, the Issuer,


9.13.            Disbursements for Amount Due. Notwithstanding anything in this
Agreement which may be to the contrary, TDF shall at all times have the right,
without regard to the Budget and the amount or classification of Line Items and
by its own action, to authorize or direct the Trustee to advance funds for the
purpose of paying interest and any other sums then due and payable to TDF with
respect to the Operative Documents or this Agreement,


9.14.           TDF's Consultant. The Company acknowledges that TDF, pursuant to
a separate agreement and at the Company's expense, has retained TDF's Consultant
to review the Budget, the Plans and such other matters relating to the
Construction of the Improvements as TDF shall request, and to furnish reports to
TDF from time to time on the progress of Construction with each Request for
Disbursement for Hard Costs and as otherwise requested by TDF. In order to
enable TDF's Consultant to. complete its reports to TDF, the Company shall
permit TDF's Consultant, at any reasonable time and as frequently as TDF shall
require, (i) to inspect the Project and (ii) to inspect and review all
documentation with respect thereto, including, without limitation, (x) all work
changes, field orders and other modifications to the Plans or any contract or
subcontract or which change the price, schedule or any other aspect of the
Construction of the Improvements, (y) all Trade Contracts relating to the
Construction of the Improvements and (z) such other information as TDF's
Consultant shall request relating to (1) the Construction of the Improvements
(including copies of receipts, invoices and other supporting documentation to
substantiate the costs to be paid from the proceeds of any requested
Disbursement) and/or (2) the state of the Company's claimed title to any
materials, fixtures or articles incorporated or to be
incorporated in the Project. The Company further agrees that TDF shall have the
right to retain such other consultants and professionals at the Company's
expense as it shall reasonably determine to be appropriate in connection with
the Construction of the Improvements.


9.15.            Documentation to TDF. All documents required to be submitted to
TDF as a condition of each Disbursement shall be furnished to TDF at its office
referred to in Section 14.17 hereof, or to such other address or to the
attention of such other Person as shall be designated in writing by TDF in a
notice to the Company.


10.           CONDITIONS PRECEDENT TO MAKING HARD COST DISBURSEMENTS, TDF shall
not be obligated to authorize or direct the Trustee to make a Disbursement for
Hard Costs under the Budget unless, in addition to the conditions set forth in
the Loan Agreement and in Section 9 hereof, the following conditions have been
satisfied:


10.1.           [Reserved]


10.2.            Prime Contracts. As to the Phase of the Project for which the
Company has submitted a Request for Disbursement for Hard Costs, (1) all Prime
Contracts as to which the Request for Disbursement relates shall have been
entered into, and (2) copies of all such Prime Contracts, and copies of all
amendments thereto, together with Prime Contractor Consents and Agreements with
respect to each such Prime Contract and Assignments of Contracts with respect to
each such Prime Contract shall have been delivered to TDF. All Prime Contracts
shall be in a form reasonably satisfactory to TDF.


10.3.           Major Trade Contracts, As to the Phase of the Project for which
the Company has submitted a Request for Disbursement, (1) substantially all
Major Trade Contracts shall have been entered into, and (2) copies of all Major
Trade Contracts, and copies. of all amendments thereto, together with Major
Trade Contractor Consents and Agreements with respect to each such Major Trade
Contract and Assignments of Contracts with respect to each such Major Trade
Contract, shall have been delivered to TDF.


10.4.            Construction Contracts. The Construction Contracts for the
Phase of the Project for which the Company shall have submitted a Request for
Disbursement shall be in full force and effect.


10.5.           [Reserved]


10.6.           Architect Agreements. Each Architect Agreement for the Phase of
the Project for which the Company shall have submitted a Request for
Disbursement shall be satisfactory to TDF in form and content.


10.7.           Plans. TDF's Consultant shall have approved the Plans for the
Phase of the Project for which the Company has submitted a Request for
Disbursement.


10.8.           Representations and Warranties. The representations and
warranties made by the Company in Section 8 hereof and the representations. and
warranties made by the Company in any other Operative Documents shall be true
and correct in all material respects on and as of the date of such Disbursement
with the same effect as if made on such date.


10.9.           Receipt of Documents by TDF. TDF shall have received and
approved the following items and documents, duly executed and in recordable form
where applicable, in each case in form. and substance satisfactory to TDF:


10.91.   payment of the Letter of Credit Fee which shall be due and payable on
each Interest Payment Date, TDF's counsel fees and the fees of TDF's Consultant
relating to the Project, as well as all other then outstanding out-of-pocket
expenses of TDF relating to the Project, including, without limitation, any
Appraisal, investigation or insurance fees or costs and the cost of the
Environmental Report, to the extent any of the foregoing are then due and
payable;


10.9.2.  the Financial Statements then in existence and required to be or to
have been delivered pursuant to the terms of this Agreement;


10.9.3.   in the case of the first Disbursement for the Palm golf course
refurbishment Phase of the Project, and in the case of the first Disbursement
(after the Initial Disbursement) for the beach club house Phase of the Project
(to the extent relevant given the advanced state of construction of the beach
club house), advice from TDF's Consultant in form and content satisfactory to
TDF, to the effect that (i) the Plans and associated design materials relating
to such Phase of the Project have been reviewed and approved by TDF's Consultant
and, to the extent required, by the Governmental Authorities (including, without
limitation, ARPE and/or The Planning Board of Puerto Rico); (ii) the portion of
the Improvements that correspond to the Plans for such Phase of the Project,
when completed as shown on said Plans, will comply with applicable zoning and
environmental protection ordinances and regulations; (iii) all public utilities
necessary for the full utilization of the Improvements for their intended
purposes are or will be available by the Date of Substantial Completion at or
within the perimeter of the Property; (iv) the construction permit necessary for
the Construction of such Phase of the Project shall have been obtained by the
Company; and (v) the following are acceptable to TDF's Consultant: (A) the then
current design of various systems, including, without limitation, architectural,
structural, electrical, plumbing, heating, air conditioning and sprinkler
systems, (B) the general conformity of then specified materials to overall
Project quality objectives, (C) the contents of soil reports and coordination of
foundation design of the Improvements, (D) the conformity of the scope and
design set forth in the Plans to the description of the Improvements set forth
in this Agreement and as otherwise presented to TDF, (E) the projected Date of
Substantial Completion and the Construction Schedule, and (F) the value, scope
and limiting conditions of the Construction Documents then in effect and/or
Major Trade Contracts and Prime Contracts received for review;


10.9.4.  TDF's Consultant's Report;


10.9.5.  [Reserved];


10.9.6.  evidence that the insurance required pursuant to Section 7.22 hereof
and the Pledge Agreement is in full force and effect and evidence of the payment
of the premiums therefor;


10.9.7. evidence of errors and omissions insurance carried by the Architects and
evidence of the maintenance of the insurance required to be maintained by each
Prime Contractor under the Prime Contracts, in each instance, in the form of a
certificate of insurance and representation of each such Architect and Prime
Contractor contained within their respective requisitions for payment;


10.9.8 [Reserved.]


10.9.9. evidence satisfactory to TDF that the Company has paid all real estate
taxes on, and assessments of, the Project which are due and payable and, if
delinquent, all penalties and interest thereon;


10.9.10. a copy of the Construction Schedule;


10.9.11. to the extent not previously delivered, copies of the Project Documents
and the other Operative Documents, each of which shall be certified by the
Authorized Company Representative as true, correct and complete;


10.9.12.  a Request for Disbursement with respect to the Disbursement;


10.9.13. [Reserved]


10.9.14.  to the extent not previously delivered, copies of the Architect
Agreements, certified by the Authorized Company Representative to be true,
correct and complete; 10,9.15, an Architect's Consent and Agreement from the
Architects;


10. 9.16.  an executed counterpart of all space leases (if any), certified by
the Authorized Company Representative to be true, correct and complete, together
with an executed notice to each tenant of the assignment thereof to TDF pursuant
to the applicable Assignment of Rents;


10.9.17.  copies of the Plans for the applicable Phase of the Project (including
all approved Material Work Changes) initialed to show the Company's approval,
which are satisfactory to TDF;


10.9.18. an updated Appraisal of the Project, if any material change or
circumstance occurs from the Date of Issuance that causes TDF to determine that
such an update is reasonably appropriate;


10.9.19. an opinion of the Architect preparing or contributing to the Plans for
the applicable Phase of the Project stating that the Construction of the
Improvements is permitted under, and such Improvements, when Constructed in
accordance with the Plans and occupied, shall be in material compliance with all
applicable zoning ordinances, land use regulations and similar laws and
governmental rules and regulations relating to the Property;


10.9.20. evidence satisfactory to TDF that the full amount of all prior
Disbursements has been paid out by the Company or its contractors in accordance
with this Agreement and that no Liens exist against the Project or the
Improvements except those permitted pursuant to this Agreement; and


10.9.21. In the case of the first Disbursement for the Palm golf course
refurbishment Phase of the Project, and in the case of the first Disbursement
(after the Initial Disbursement) for the beach club house Phase of the Project
(to the extent relevant given the advanced state of construction of the beach
club house), copies of all Permits (or amendments or supplements thereto) not
previously provided to TDF issued by all Government Authorities, evidencing the
authorization of the Company. to commence and complete the Construction of the
Improvements within such Phase, all of which shall be reasonably satisfactory to
TDF and, additionally, TDF shall not have reason to conclude that other
governmental approvals necessary for the operation of the Improvements within
such Phase will not be obtainable at the time that the Improvements within such
Phase are to be operated.


10.10.             No Condemnation,. No part of the Project shall have been
condemned, or threatened with condemnation, or in the event of such
condemnation, TDF shall have received condemnation proceeds sufficient, in the
judgment of TDF, to effect the satisfactory restoration of the affected part of
the Project in accordance with the Plans.


10.11.              No Default. No Default or Event of Default hereunder shall
have occurred and be continuing and no default of any of the Company's
obligations under any of the other Operative Documents shall have, occurred and
be continuing.


11.            CONDITIONS PRECEDENT TO. DISBURSEMENTS FOR SOFT COSTS. TDF shall
not be obligated to authorize or direct the Trustee to make any Disbursement for
Soft Costs under the Budget, unless in addition to the conditions set forth in
Section 9 hereof, the following conditions have been satisfied:


11.1. Conditions Satisfied. All conditions set forth in the following
subsections of this Agreement have been satisfied:




Section 10.1                                  Subsection 10.9.11
Subsection 10.9.1                        Subsection 10.9.12
Subsection 10.9.2                        Subsection 10.9.13
Subsection 10.9.6                        Subsection 10.9.16
Subsection 10.9.9                        Subsection 10,9.20
Section 10.11                                Subsection 10.10


11.1.1. The representations and warranties made by the Company in Section 8
hereof, and the representations and warranties made by the Company in any other
Operative Documents shall be true and correct in all material respects on and as
of the date of such Disbursement with the same effect as if made on such date,


11.2. Receipt of Documents by TDF, TDF shall have received the TDF's
Consultant's Report (as it relates to Soft Costs) , dated the date of the
requested Disbursement, together with a revised and updated Budget.


11.2.1. TDF shall have received invoices and bills evidencing that such Soft
Costs are due and payable.


12.           EVENTS OF DEFAULT.


12.1.           Events of Default.  It shall be deemed an-Event of Default if
any of the following events shall occur and be continuing, unless such event has
been previously consented to in writing by TDF:


12.1.1.  any amount payable hereunder (including, without limitation, under
Section 2 or Section 3.1) shall not be paid when due; or


12.1.2. any representation, warranty or other statement made or deemed to have
been made by the Company under or in connection with this Agreement, any other
Operative Document or any document, instrument or certificate executed or
delivered in connection herewith or therewith shall prove- to have been
incorrect or misleading in any material respect  when made or deemed to have
been made, and such incorrect or misleading representation, warranty or other
statement is material taking into consideration the Company as a whole and the
nature of the transactions contemplated hereby (including the collateral
therefor and the limited sources of payment for the obligations hereunder from
sources other than the Company); or


12.1.3. the Company or PDMPI shall fail to perform or observe any term, covenant
or agreement on its part to perform or observe contained in this.Agreement or in
any other Operative Document to which they are a party (in any such cases, other
than as elsewhere specifically addressed in this Section 12) and (A) with
respect to any such term, covenant or agreement contained herein, any such
failure shall remain unremedied for ten (10) days in the case of a default which
can be cured by the payment of a sum of money and for thirty (30) days after
notice, in the case of a default which cannot be cured by payment of a sum of
money and (B) with respect to any such term, covenant, or agreement contained in
any of the other Operative Documents, any such failure shall remain unremedied
after any applicable grace period specified in such Operative Document;
provided, however, that if such failure with respect to any term, covenant or
agreement contained within this Agreement or in any of the other Operative
Documents is of a nature such that it cannot be cured by the payment of money
and if such failure requires work to be performed, acts to be done or conditions
to be removed which cannot by their nature, with due diligence, be performed,
done or removed, as the case may be, within such 30-day period or within the
grace period specified in such other Operative Document and such default is
capable of cure by the Company, or PDMPI, as applicable, and the Company or
PDMPI, as applicable, shall have commenced to cure such failure within such
30-day period or within the grace period specified in such other Operative
Document, such period shall be deemed extended for so long as shall be required
by the Company or PDMPI, as applicable, in the exercise of due diligence to cure
such failure; or


12.1.4.  the Company shall fail to perform or observe its covenants in Section
7.7 hereof and the same shall, anything herein to the contrary notwithstanding,
not be cured or waived within ten (10) days after notice; or


12.1.5. there shall have been asserted in writing by or on behalf of the Company
that any material provision of this Agreement is not valid and binding on the
Company, or declaration shall have been sought by or on behalf of the Company
that any such provision is null and void, or there shall have been commenced by
or on behalf of the Company a proceeding to contest the validity or
enforceability thereof, or there shall have been a denial by or on behalf of the
Company that it has any further liability or obligation under this Agreement; or


12.1.6. the Company (A) shall suffer or permit to be entered a decree or order
of a court or agency or supervisory authority having jurisdiction determining it
to be insolvent or providing for the appointment of a conservator, receiver,
liquidator, trustee or any similar person appointed in connection with any
insolvency, readjustment of debt, marshaling of assets and liabilities,
bankruptcy, reorganization or similar proceedings of or relating to it or of or
relating to all, or substantially all, of its property, or for the winding-up or
liquidation of its affairs or (B) shall suffer or permit to the instituted
proceedings under any law relating to bankruptcy, insolvency or the
reorganization or relief of debtors to be instituted against it, and such
proceedings remain undismissed or pending and unstayed for a period of 90 days;
or


12.1.7. the Company shall (A) consent to the appointment of a conservator,
receiver, trustee, liquidator or custodian in any insolvency, readjustment of
debt, marshaling of assets and liabilities or similar proceedings of or relating
to all, or substantially all, of its property or for the winding-up or
liquidation of its affairs, (B) admit in-writing its inability to pay its debts
generally as they become due, (C) file a petition, or otherwise institute, or
consent to the institution against it of, proceedings to take advantage of any
law relating to bankruptcy, insolvency or reorganization or the relief of
debtors, (D) make an assignment for the benefit of its creditors or (E)
generally fail to pay its debts as they become due; or


12. 1.8. the rendering of a final and unappealable judgment(s) for the payment
of money against the Company in excess of $62,000 in the aggregate and the
continuance of any such judgment(s) unsatisfied and without stay of execution
thereon for a period of 90 days after the entry of such judgment(s), or the
continuance of such judgment(s) unsatisfied for a period of 30 days after the
termination of any stay of execution thereon entered within such first mentioned
90 days, or


12.1.9. there shall have occurred a Change of Control.


12.2.           TDF Remedies. If an Event of Default shall have occurred then,
and in such event at any time thereafter if such Event of Default is continuing,
TDF may, in its discretion;


12.2.1. by notice to the Company declare all amounts payable hereunder or under
any Operative Document to be immediately due and payable, whereupon the same
shall become immediately due and payable without demand, presentment, protest or
further notice if any kind, all of which are hereby expressly waived by the
Company; and/or


12.2.2. exercise all or any of its rights and remedies under or in respect of
the Operative Documents (including, without limitation, its rights and remedies
under the Security Documents and any indemnity); and/or


12.2.3. by notice to the Trustee and the Issuer, require the Trustee to
accelerate payment of all Bonds and interest accrued thereon; and/or


12.2.4. in the event that TDF or TDF's designees or assignees undertake to
complete the Project, TDF or its designees or assignees shall have the right to
cause the Bond Proceeds to be disbursed on the same terms and conditions as if
TDF or such designees or assignees of TDF were the Company; and/or


12.2.5. exercise any or all other rights and remedies existing at law or in
equity or by statute including, without limitation, the rights and remedies of a
secured creditor under the laws of the Commonwealth of Puerto Rico.


12.3.           TDF's Right to Stop Disbursing Funds. In addition to any other
rights and remedies TDF may have pursuant to the other Operative Documents, or
as provided by law, and without limitation thereof, if any Default or any Event
of Default shall occur, then TDF shall not be obligated to instruct the Trustee
to make any further Disbursements until such Default or Event of Default is
remedied; provided, however, TDF may instruct the Trustee to make any
Disbursements while such Default or Event of Default shall exist without thereby
waiving the right to demand payment of the indebtedness and to exercise its
rights and remedies pursuant to any one or more of the Security Documents and/or
exercise any other remedies available to TDF pursuant. to the other Operative
Documents or as provided by law, and without becoming liable to instruct the
Trustee to make any other or further advance or Disbursement.


12.4           TDF's Right to Complete. Upon the happening of any Event of
Default, TDF may, in addition to any other remedies which TDF may have under
this Agreement, the other Operative Documents or pursuant to law, enter upon the
Project and into possession of the Project and Construct and complete the
Construction of the Improvements substantially in accordance with the Plans,
with such changes therein as TDF may from time to time deem appropriate
(provided that TDF may not change the scope of the Project in any material
respect without the consent of the Company), all at the sole risk, cost and
expense of the Company. TDF shall have the right, at any and all times, to
discontinue any work commenced by TDF with respect to the Project or to change
any course of action undertaken by it and shall not be bound by any limitations
or requirements of time whether set forth herein or otherwise. TDF shall have
the right and power (but shall not be obligated) to assume any construction
contract made by or on behalf of the Company in any way relating to the Project
and to take over and use all or any part or parts of the labor, materials,
supplies and equipment contracted for, by or on behalf of the Company, whether
or not previously incorporated into the Project, all in the sole and absolute
discretion of TDF. In connection with any portion of the Project undertaken by
TDF pursuant to the provisions of this Section 12.4, TDF may (i) engage
builders, contractors, architects, engineers, inspectors and others for the
purpose of furnishing labor, materials, equipment and fixtures in connection
with the Project, (ii) pay, settle or compromise all bills or claims which may
become Liens against the Project, or which have been or may be incurred in any
manner in connection with the Construction and Substantial Completion or for the
discharge of Liens, encumbrances or defects in the title of the Project and
(iii) take such other action (including, without limitation, the employment of
watchmen to protect the Project) or refrain from acting under this Agreement as
TDF may in its sole and absolute discretion from time to time determine without
any limitation whatsoever, The Company shall be liable to TDF for all sums paid
or incurred for the Project whether the same shall be paid or incurred pursuant
to the provisions of this Section 12.4 otherwise, and all payments made or
liabilities incurred by TDF under this Section 12.4 of any kind whatsoever shall
be paid by the Company to TDF upon demand with interest at the Prime Rate plus
3% per annum to the date of payment to TDF, and all of the foregoing sums,
including such interest at the Prime Rate plus 3% per annum, shall be deemed and
shall constitute advances under the Loan Agreement and be evidenced by the Note
and secured by the Security Documents. Upon the occurrence of any Event of
Default, the rights, powers and privileges provided in this Section 12.4 and all
other remedies available to TDF under this Agreement and the other Operative
Documents or by statute or by rule of law may be exercised by TDF at any time
and from time to time whether or not the indebtedness evidenced and secured by
the Note and the Security Documents shall be due and payable, and whether or not
TDF shall have instituted any foreclosure or other action for the enforcement of
any of the Mortgage, the Pledge Agreement or the Note. The Company hereby
assigns and quitclaim to TDF all sums advanced pursuant to this Section 12.4,
and all sums held by TDF for the account of the Company, whether in escrow
accounts or otherwise, and all other forms of security delivered by the Company
as additional security (a security interest therein being granted hereby to TDF)
for the repayment of the Loan, all of which security may be utilized by TDF for
the purposes set forth in this Section 12.4 or applied against the indebtedness
evidenced by the Note as TDF, in its sole and absolute discretion, shall
determine.


12.5           No Liability of TDF. Whether or not TDF elects to employ any or
all of the remedies available to it upon the occurrence of an Event of Default,
TDF shall not be liable for the Construction of or failure to Construct,
complete or protect the Project or for payment of any expenses incurred in
connection with the exercise of any remedy available to TDF or for the
performance or non-performance of any other obligation of the Company,


12.6           Termination of Agreement, If for any reason whatsoever the
outstanding principal amount of the Loan, together with all interest and other
indebtedness due and payable in connection therewith and all amounts due or
payable hereunder have been paid in full, and the Letter of Credit shall have
been finally and irrevocably terminated, not being subject to reinstatement
under any circumstances the parties hereto shall be released and discharged from
all of their obligations hereunder except for those obligations that expressly
survive the termination hereof. Upon such termination any Project Funds and any
other moneys belonging to the Company and held by TDF shall be paid over to the
Company.


12.7           Remedies Not Exclusive. No remedy herein conferred or reserved is
intended to be exclusive of any other available remedy or remedies, but each and
every such remedy shall be cumulative and shall be in addition to every other
remedy given under this Agreement. or any other Operative Document or now or
hereafter existing at law or in equity or by statute, No delay or omission to
exercise any right or power accruing upon any default, omission or failure of
performance hereunder shall impair any such right or power or shall be construed
to be a waiver thereof, but any such right or power may be exercised from time
to time and as often as may be deemed expedient. In order to exercise any remedy
reserved to TDF in this Agreement, it shall not be necessary to give any notice,
other than such notice as may be herein expressly required, In the event any
provision contained in this Agreement should be breached by any party and
thereafter duly waived by the other party so empowered to act, such waiver shall
be limited to the particular breach so waived and shall not be deemed to waive
any other breach hereunder. No waiver, amendment, release or modification of
this Agreement shall be established by conduct, custom or course of dealing, but
solely by an instrument in writing duly executed by the parties thereunto duly
authorized by this Agreement.


13.           NATURE OF TDF'S DUTIES.


13.1            The Company hereby assumes all risks of the acts, omissions or
misuse of the Letter of Credit by the Trustee or any beneficiary or transferee
of the Letter of Credit. Neither TDF nor any of its officers or directors shall
be responsible for (i) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document, or any endorsements thereon, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate
fraudulent or forged, (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign the Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason, (iii) the
failure of the Trustee or any beneficiary or transferee of the Letter of Credit
to comply fully with conditions required in order to draw upon the Letter of
Credit, (iv) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, telecopier or otherwise, whether or not they
be in cipher, (v) errors in interpretation of technical terms, (vi) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under the Letter of Credit or of the proceeds thereof, (vii) any
consequences arising from causes beyond the control of TDF, (viii) payment by
TDF against presentation of documents which do not comply with the terms of the
Letter of Credit, including failure of any documents to bear any reference or
adequate reference to the Letter of Credit or (ix) any other circumstances
whatsoever in making or failing to make payment under the Letter of Credit;
provided, however, that TDF shall be responsible for any of the above
occurrences to the extent that they arise solely as a result of the negligence
or malfeasance of TDF, In furtherance and extension and not in limitation of the
foregoing, TDF may accept documents that appear on their face to be in order,
without responsibility for further investigation. None of the above shall
affect, impair, or prevent the vesting of any of TDF's rights or powers
hereunder.
 
14.           MISCELLANEOUS.


14.1.           Amendments and Consents. This Agreement may only be amended by
an instrument in writing signed by all of the parties hereto, provided that the
Company may take any action herein prohibited, or omit to perform any act herein
required to be performed by it, if the Company shall obtain the prior written
consent of TDF. No course of dealing between the Company and TDF, nor any delay
in exercising any rights hereunder shall operate as a waiver of any rights of
TDF hereunder,


14.2.           Survival of Representations and Warranties, All representations
and warranties contained herein or made in writing by the Company in connection
herewith shall survive the execution and delivery of this Agreement, regardless
of any investigation made by TDF or on its behalf,


14.3.           Expenses, The Company agrees to pay promptly all reasonable
costs and expenses in connection with the preparation, negotiation, issuance,
execution, delivery, filing, recording and administration of the Letter of
Credit, this Agreement, the other Operative Documents, the Bonds and any other
document which may be delivered in connection with this Agreement, including,
without limitation, all engineers', architects' and investigators' fees, the
fees and expenses of TDF's counsel, TDF's Consultant, insurance consultant and
any services selected by TDF, each with respect to the transactions contemplated
by this Agreement, and all costs and expenses (including counsel fees and
expenses) in connection with (i) the transfer, drawing upon, change in terms,
maintenance, renewal or cancellation of the Letter of Credit, (ii) any and all
amounts which TDF has paid relative to TDF's curing of any Event of Default
resulting from the acts or omissions of the Company under this Agreement, any
other of the Operative Documents or the Bonds, (iii) the enforcement of this
Agreement or any other of the Operative Documents, (iv) any action or proceeding
relating to a court order, injunction, or other process or decree restraining or
seeking to restrain TDF from paying any amount under the Letter of Credit, (v)
obtaining and reviewing appraisals and the engineering and environmental reports
relating to the Project and (vi) survey costs and title insurance costs. In
addition, the Company shall pay any and all stamp and other taxes and fees
payable or determined to be payable in connection with the execution, delivery,
filing and recording of the Letter of Credit, this Agreement, any other of the
Operative Documents or the Bonds, or any other document which may be delivered
in connection with this Agreement, and agrees to save TDF harmless from and
against any and all liabilities with respect to or resulting from any delay in
paying or omitting to pay such taxes and fees. All costs and expenses described
in this Section 14.3 shall be in addition to the Letter of Credit Fee.


14.4.           No Approval of Work, No Disbursement authorized hereunder shall
constitute an approval or acceptance by TDF of the work theretofore done in
connection with the Project. or a waiver of any of the conditions of TDF's
obligation to make or authorize further Disbursements, nor, in the event the
Company is unable to satisfy any such condition, shall any such failure to
insist upon compliance have the effect of precluding TDF from thereafter
declaring such inability to be an Event of Default as herein provided, it being
agreed that any Disbursement made or authorized by TDF in the absence of strict
compliance with any or all of the conditions of TDF's obligation to make or
authorize such Disbursement shall be deemed to have been made pursuant to this
Agreement and not in modification of the terms hereof, unless TDF has
specifically waived any such condition or approved a deviation therefrom.


14.5.           TDF's Review. Inspection and approvals of the Plans, the Project
and the workmanship and materials used therein shall impose no responsibility or
liability of any nature whatsoever on TDF and no person shall, under any
circumstances, be entitled to rely upon such inspections and approvals by TDF
for any reason. Approvals granted by TDF for any matters covered under this
Agreement shall be narrowly construed to cover only the parties and facts
identified in any such approval.


14.6.           TDF Sole Beneficiary. All terms, provisions, covenants and other
conditions of the obligations of TDF to authorize Disbursements hereunder are
imposed and all trust funds hereunder are held solely and exclusively for the
benefit of TDF and its successors and assigns, and no other Person shall have
standing to require satisfaction of such terms, covenants and other conditions
in accordance with their terms or to be entitled to assume that TDF will refuse
to authorize Disbursements or be entitled to require any particular application
of such trust funds. No person, other than TDF, its successors and assigns and
any Person to whom TDF shall have
granted a participation pursuant to Section 14.14 herein shall, under any
circumstances, be deemed to be a beneficiary of the terms, covenants and other
conditions of this Agreement, any or all of which may be freely waived, in whole
or in part, by TDF at any time if, in TDF's sole discretion, TDF deems it
advisable or desirable to do so, and no Person, other than said parties, shall
have any right, remedy or claim under or by reason of this Agreement.


14.7.            Contractors, Except as provided by law, no contractors or
subcontractors dealing with the Company shall be, nor shall any of them be
deemed to be, third party beneficiaries of this Agreement, but each shall be
deemed to have agreed (i) that they shall look to the Company as their sole
source of recovery if not paid and (ii) except as otherwise agreed to in writing
between TDF and the contractor(s) or subcontractor(s) in question, that they may
not claim against TDF under any circumstances.


14.8.           Entire Agreement. This Agreement and the other Operative
Documents embody the entire agreement and understanding between the parties with
respect to matters set forth herein and supersede and cancel all prior loan
applications, expressions of interest, commitments, agreements and
understandings, whether oral or written, relating to the subject matter hereof.


14.9.           Further Assurances. The Company hereby agrees promptly to
execute and deliver such additional agreements and instruments and promptly to
take such additional action as TDF may at any time and from time to time
reasonably request in order for TDF to obtain the full benefits and rights
granted or purported to be granted by this Agreement.


14.10.             No Waiver; Cumulative Remedies. No failure or delay on the
part of TDF in exercising any right, power or remedy hereunder or under or in
connection with this Agreement or the other Operative Documents or to insist
upon the strict performance of any term of this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise or any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy under or in connection with this Agreement
or the other Operative Documents, The remedies in this Agreement or the other
Operative Documents herein are cumulative and not exclusive of any remedies
provided by law.


14.11.             Singular/Plural, Whenever appropriate herein or required by
the context or circumstances, the masculine shall be construed as the feminine
and/or the neuter, the singular as the plural, and vice versa,


14.12.              No Joint Venture, The Company is not and shall not be deemed
to be a joint venturer with, or an agent of, TDF for any purpose. Prior to any
Default or Event of Default by the Company under this Agreement and TDF's
exercise of the remedies granted herein, TDF shall not be deemed to be in
privity of contract with any contractor or provider of services with respect to
the Construction of the Improvements.


14.13.              Incorporation by Reference. The Company agrees that until
this Agreement is terminated by the repayment to the Issuer of all principal and
interest due and owing on the Bonds and other sums due and owing pursuant to the
Operative Documents, the Note and the other Operative Documents shall be made
subject to all the terms, covenants, conditions, obligations, stipulations and
agreements contained in this Agreement to the same extent and effect as if fully
set forth in and made part of the Note and the other Operative Documents. In the
event of a conflict between any of the Operative Documents and the provisions of
this Agreement, this Agreement shall be controlling.


14.14.             Binding Effect; Assignment. This Agreement is a continuing
obligation and shall (i) be binding upon the Company and its permitted
successors and assigns and (ii) inure to the benefit of and be enforceable by
TDF and its successors, transferees and assigns; provided that the Company may
not assign all or any part of this Agreement without the prior written consent
of TDF. Any permitted assignment of this Agreement by the Company shall be
conditioned upon the assignee executing and delivering to TDF, Issuer and the
Trustee a certificate which shall be in a form reasonably satisfactory to TDF,
Issuer and the Trustee, pursuant to which the assignee shall expressly assume,
and agree to pay and to perform, all of the obligations of the Company under
this Agreement. TDF may assign, negotiate, pledge or otherwise hypothecate all
or any portion of this Agreement, or grant participations herein, in the Letter
of Credit, and in TDF's other rights or security hereunder, including, without
limitation, the instruments securing the Company's obligations hereunder or
under any Operative Document. In the event of an assignment of all, of TDF's
rights and obligations hereunder and under the Letter of Credit, the Company
shall at the request of TDF execute such documents as shall be necessary or
convenient to evidence such assignment, the substitution of TDF by the assignee,
and the release of TDF of its obligations hereunder; provided that such
assignment may not impose additional material obligations on the Company without
the Company's previous written consent. No such assignment or participations by
TDF, however, will relieve TDF of its obligations under the Letter of Credit
unless consented to by the Trustee in accordance with the Trust Agreement. All
documentation, financial statements, appraisals, and other data, or copies
thereof, relevant to the Company, may be reviewed and retained by any such
assignee, prospective assignee, participant or prospective participant so long
as such entities agree to retain such documentation, statements and appraisals
confidential and not release them to the public.


14.15.             Bank Accounts, The Company shall maintain its operating
account(s) with such institutions during the term of this Agreement as the
Company may elect provided the Company shall provide TDF with written notice of
all such institutions.


14.16.             Publicity. TDF may, at its option, announce and publicize the
source of the Letter of Credit contemplated by this Agreement, by means and
media selected by TDF. TDF agrees to promptly notify Company of same.. TDF, at
its option, may deliver at the Property a sign for display indicating that TDF
is providing the Letter of Credit for the Project. If such a sign is provided by
TDF, Company agrees, subject to applicable zoning and other restrictions, to (i)
provide a prominent and suitable location for the display of this sign; (ii)
cause the sign to be displayed in such place by suitably affixing the sign to a
structure on the site at Company's cost; and (iii) maintain the display of such
sign until Substantial Completion.


14.17.              Notices. All notices, certificates, demands and other
communications provided for herein shall be in writing and mailed (registered or
certified mail, return receipt requested, and postage prepaid), hand-delivered,
with signed receipt, or sent by nationally recognized overnight courier, if to
TDF, to its address at c/o Government Development Bank of Puerto Rico, Minillas
Government Center, De Diego Avenue, Stop 22, San Juan, Puerto Rico 00940-1089,
Attention: General Counsel, and a separate copy to the same address Attention:
Executive Director, with a copy similarly delivered to O'Neill & Borges, 250
Munoz Rivera Avenue, San Juan, Puerto Rico 00918, Attention: Julio Pietrantoni,
Esq.; if to the Company, to its address at Palmas Country Club, Inc., P.O, Box
2020, Humacao, Puerto Rico 00792-2020, Attention: President, with copies
similarly delivered to Palmas Country Club, Inc., 5847 San Felipe, Suite 2600,
Houston, Texas 77057, Attention: General Counsel, and to McConnell Valdes, 270
Munoz Rivera Avenue, Hato Rey, Puerto Rico 00918, Attention: Harry O. Cook,
Esq,; or in each case to such other address or to the attention of such other
person with respect to any party as such party shall notify the other parties in
writing, All such notices, certificates, demands and other communications shall
be effective when received at the address specified as aforesaid.


14. 18.             Satisfaction. If any agreement, certificate or other
writing, or any action taken or to be taken, is by the terms of this Agreement
required to be satisfactory to TDF, the determination of such satisfaction shall
be made by TDF in its sole and exclusive judgment, reasonably exercised.


14.19.             Governing Law_ and Consent to Jurisdiction. This Agreement
shall be governed by, and construed in accordance with, the laws of the
Commonwealth of Puerto Rico. The Company irrevocably (i) agrees that any suit,
action or other legal proceeding arising out of or relating to this Agreement,
the other Operative Documents or such other documents which may be delivered in
connection with this Agreement or the other Operative Documents may be brought
in the City of San Juan and the Commonwealth of Puerto Rico or in the Courts of
the United States of America located in the District of Puerto Rico (ii)
consents to the jurisdiction of each such court in any such suit, action or
proceeding and (iii) waives any objection which it may have to the laying of
venue of any such suit, action or proceeding in any of such courts and any claim
that any such suit, action or proceeding has been brought in any inconvenient
forum. The Company irrevocably consents to the service of any and all process in
any such suit, action or proceeding by service of copies of such process to the
Company at its address provided in Section 14.17 hereof. In addition to any
method of service of process provided for under applicable laws, all service of
process under this Section 14.19 may be made by certified or registered mail,
return receipt requested, directed to the Company at the address set forth in
Section 14,17 hereof, and service so made shall be complete five days after the
same shall have been so mailed, Nothing in this Section 14.19 shall affect the
right of TDF to serve legal process in any other manner permitted by law or
affect the right of TDF to bring any suit, action or proceeding against the
Company or its property in the courts of any other jurisdictions.


14.20.              [Reserved.]


14.21.              Counterparts. This Agreement may be executed simultaneously
in two or more counterparts, each of which shall be deemed an original, and it
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart.


14.22.              Defined Instruments. All of the agreements or instruments
defined in this Agreement shall mean such agreements or instruments as the same
may, from time to time, be supplemented or amended or the terms thereof waived
or modified to the extent permitted by, and in accordance with, the terms
thereof and of this Agreement.


14.23.             Accounting Terms and Determinations. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with
generally accepted accounting principles as in effect from time to time, applied
on a basis consistent with the most recent audited financial statements of the
Company and delivered to TDF.


14.24.             Lawful Interest. Nothing contained in this Agreement or in
any other Operative Document shall be construed to permit TDF to receive, at any
time, interest, fees or other charges in excess of the amounts which TDF is
legally entitled to charge and receive under any law to which such interest,
fees or charges are subject, In no contingency or event whatsoever shall the
compensation payable to TDF by the Company, howsoever characterized or computed,
hereunder, or under any law to which such compensation is subject. There is no
intention that TDF shall contract for, charge or receive compensation in excess
of the highest lawful rate, and, in the event it should be determined that TDF
has contracted for any rate of interest in excess of the highest lawful rate,
then ipso facto such rate shall be reduced to the highest lawful rate so that no
amounts shall be charged which are in excess thereof, and, in the event it
should be determined that any excess over such highest lawful rate has been
charged or received, TDF shall promptly refund such excess to the Company.


14.25.             Consents; Approvals. Wherever in this Agreement the consent
or approval of TDF shall be required, unless specifically provided to the
contrary, such consent or approval shall not be unreasonably withheld. TDF
further agrees it shall not unreasonably delay its withholding or granting of
such consent or approval.


14.26.              Severability. Any provision of this Agreement which is
unenforceable, prohibited or not authorized in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition,
unenforceability or non-authorization without invalidating the remaining
provisions hereof or affecting the validity, enforceability or legality of such
provision in any other jurisdiction..


14.27.             Headings. Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.


14.28.             Reliance by TDF. TDF may but shall be under no obligation to
rely upon the advice of its legal counsel and of TDF's Consultant, as well as of
all other parties whose advice it obtains in connection with all decisions made
by TDF in connection with any matters discussed herein, provided TDF's decision
to seek and rely upon the advice of its counsel, TDF's Consultant and other
parties shall not extend any time periods provided to TDF herein within which to
make a decision required to be made hereunder.


14.29.             Waiver of Jury Trial, The parties hereto do hereby mutually
and willingly waive the right to a trial by jury of any and all claims made
among them whether now existing or arising in the future, including without
limitation, any and all claims, defenses, counterclaims, cross claims, third
party claims and intervener's claims whether arising from or related to the
negotiation, execution and performance of the transaction to which this document
relates.


14.30.             Review of Work Completed Prior to Date Hereof. TDF's
Consultant shall review the work performed prior to the date hereof relating to
the Project. The Company agrees to correct any material defects in such work
identified by TDF's Consultant.


IN WITNESS WHEREOF, the parties hereto have caused this Letter of Credit and
Reimbursement Agreement to be duly executed and delivered by their respective
duly authorized officers as of the day and year first above written.


PALMAS COUNTRY CLUB, INC.


By:
    /s/   Jaime Morgan Stubbe

                                                Jaime Morgan Stubbe
                                President




PUERTO RICO TOURISM DEVELOPMENT FUND


By:
 /s/   Fernando Aguiar

                                                 Fernando Aguiar
                                     Executive Director
 

--------------------------------------------------------------------------------
